jgage5¢1¢8;\:00190}§ Document 1-2 Filed 12/13/18 Page lof 65'Page|D #: 40

Generated: 12/05/2018

 

 

Case Number 18-CI-00436
vC`oul't CI
county MARSHALL

Aoc-s-ios sum code cl
nev. 47-_99

‘Commonwealth of Kentucky
Coul't of Justice
CR 4.02; Cr Official Eorm l '

    

' Ciyil Summons ~
Plauiifj; HARMON, ZALMICO , ET AL VS. KENTUCKY HIGH SCHOOLATl-ILETIC A, Defendant

 

 

. .RECEIVED
_KENTUCKY HIGH scHOOLATHLETxc Assoc., ~ nga 1 3 2913
S_ERVE: cHAD coLLiNs, ESQ. _
2280 ExECuTi\/E DRIVE

LEXINGTON KY 40505

The Commonwealth of Kentucky to the above-named Defendant(s):

You are hereby notified that a legal action has been filed against you in this court demanding relief as shown on the document
delivered to you with summons Unless a written defense is made by you or by an attorney on your behalf within twenty (20) days
following the day this paper is delivered to you, judgement by default may be taken against you for the relief demanded in the
attached complaint . , '

T.he name(s) and address(es) of the party oi‘ parties demanding such relief against you or his/her (their) attorney(s) are shown on
the document delivered to you with this summons. . -

Circuit/District Clerk, TIFFANY FRALICX GRIFFITH

By ' \'@ n ,DC '- m

Date; .12/05`/20180 d ,

    

Cl 18-Cl»00436 ` .
HARMON, ZALMlCO , ET AL VS. KENTUCKY HIGH SCHOOL ATHLETIC A

ll||||lll||l|||||ll||l|||ll||ll||I|ll||ll|ll|ll|ll|l|||l\|ll||llll|||l||||ll||l||ll|ll|l|lllllll|||l

 

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 2 of 65 Page|D #: 41

COMMONWEALTI-I OF KENTUCKY
MARSHALL CIRCUIT COURT
CIVlL ACTION NUMBER: 18-CI~

mH-, minor _ PLAINTIFF
by and through his Parent and
Next Friend, ZALMICO HARMON

v.
VERIFIED CQM£LAINT AND DEMAND FOR EQUITABLE RELIEF
KENTUCKY HIGH SCHOOL ATHLETIC ASSOCIATION DEFENDANT

, SERVE: Commissioner Juliau Tackett
Kentucky High School Athletic Association
2280 Executive Drive
Lexington, Kentucky 40505. _
By Certii`ied Mail, Return Receipt Requested
Pursuant to CR .4.04(4)
and . 1
Agent for Service of Proc'ess
Chad Collins, Esq., `
2280 Exe¢itave Drive
Lexington, Kentucky 40505.
By Certiiied Mail, Return Receipt Requested
Pursuant to CR 4.04(4)

Comes now the Plaintiff, Z-H-, a minor, by and through his Parent and NeXt
Friend, Zalmico Harmon, each by and through counsel, and for this Veriiied Complaint against
the Defendant, states as follows: v

JURI§n!cTIoN, vENUE ANI) APPEAL

1. At all times relevant to these causes of action, the Piaintiff, Z- H_, a
minor, was and remains a resident of the Commonwealth of Kentucky, residing at 1635 B
Walnut Street, Benton, Marshall County, Kentuoky 42025.

2.“ At all times relevant to these causes of action, the Plaintiff, Zalmieo Ha;tmon, as

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 3 of 65 Page|D #: 42

Parent and Next Friend of Z-H-, a minor, was and remains a resident of the
Commonweaith of Kentucky, residing at 1635 B Walnut Str`eet, Benton, Marshall County,
v Kentucky 42025; Plaintiff, Zaimico Harmon, as Parent and Next Friend ot` Z- H_, brings
this action on behalf of the minor pursuant to CR 17 .03, with the Affidavit required by KRS
387.300(1), incorporated into this Verified Complaint.

3. l At all~times relevant to these causes of action, the Defendant, Kentucky High
Sehool Athletic Association (hereafter, KHSAA), was and remains the Agent cf the Kentucl<y
Board of Education “to manage interscholastic athletics at the middle and high school level in the
common schools, including a private school desiring to associate with KHSAA or to compete
with a common school.i’ 702 KAR 7:065, and the KHSAA Constitution, Artiele III, Section
_ l(a). In accordance with CR 4.04, “by serving a partner or managing agent of the partnership or
an ofiicer or managing agent of the association or an agent authorized by appointment or by law
to receive service on its behal .” As such, service is proper upon the Commissioner of the
KHSAA, as its “executive officer” in accordance with the KHSAA Constitution, Articie V,
Section 3(c), and its Agent for Service of Process, Chad Collins, Esq., 2280 Executive Drive,
' Lexington, Kentucky _40505, by agreement

4. Plaintiff requests a Declaration of Rights, pursuant to KRS 418.040, to make an
interpretation as to the constitutionality of KHSAA Bylaw 6, Section 3(d), which provides as
foilows: ' '

“A waiver of the period of ineligibility is not required to be granted for those students
satisfying one of the exceptions in Sec. 2:

d) If¢he change in schools is motivated in whole or part by a desire to
participate in athletics at the new school, including but not limited to:

2

Case 5:`18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 4 of 65 Page|D #: 43

(l) If a student participates on a school team that is coached by a coach
associated in that same sport at a high school, and the student then
transfers to the member school where the coach is employed (paid
or volunteer at any level); '

(2) If a student receives instruction (paid or unpaid) from a coach
associated in that same sport at a high school without expressed

consent of the enrolled school, and the student then transfers to the
member school where the coach is employed (paid or volunteer at

any level);
(3) If a student participates on a nonschool (i.e. AAU, American
Legion, club settings, summer program, etc.) team that is affiliated
with or coached by a coach associated in that same sport at a
member school and the student then transfers to the member school
where a coach is employed (paid or volunteer at any level); or
(4) lf the student resides with any athletic coach or any other member
of the school staff or team member (including parents and
boosters).”
(constituticnally defective provision in bold, italics). Because of the Defendant’s opposition to
the Plaintift’s interpretation as to both the application of and the legal effect of the foregoing
Bylaw, an actuai, justiciable controversy exists which affects the specitic, actual rights of the
parties, hereto. To that end the Marshall Circuit Court has jurisdiction over such matter.

5. As referenced in the preceding Paragraph and in the course of this action, the
Plaintiff will allege constitutional defects with the aforementioned KHSAA Bylaw which does
not contain sufficient safeguards to protect the due process interests of affected individuals from
arbitrary and capricious enforcement by Defendant. As such, KHSAA Bylaw 6, Section S(d) is
unconstitutional under the F.ourteenth Amendment tc the United States Constitution. In
accordance with KRS 41 8.07 5 (1), Plaintiff hereby provides notice of these constitutional defects

to the Attorney General of the Commonwealth of Kentucky.

 

 

 

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 5 of 65 Page|D #: 44

6. This action arises out cfa Final Order issued by the KHSAA on November 15,
2018,that impacts the rights of the Plaintiff within the Commonwealth, from which an Appeal is
permitted by KRS 13B, and is an original action pursuant to KRS 23A.010.

7. As there is personal jurisdiction over all of the parties and that the Plaintif_fs
causes of action arise out of events which occurred in the Commonwealth of Kentucky, this
Court has jurisdiction over both the parties and the subject matter of this action. As the enabling
statue implicated in this matter does not identify a speciiic venue, this action may be brought in
the Marshall Circuit, Kentucky in accordance with KRS 13B.140(l).

s. The nathan seeks equitable relief which is winn the province stale nassau
Circuit Court and seeks damages in excess of the minimum jurisdictional requirements of the
l\/Iarshall Circuit Court.

. COUNT I
ORIGIEAL ACTION AND APPEAL OF FINAL ORDER OF KHSAA

9. This is an Original Action and appeal cfa Final Order'of the Defendant dated
November 15, 2018, which is attached hereto as the Final Order, ExhibitA. ln accordance with
KRS l3B. 140(1), this Final Order “shall be subject to judicial review in accordance...by filing a
petition in the Circuit Court of venue...of the county in which the appealing party resides...”.

10. in accordance with KRS 13B.l40(2), the Plaintiff has “exhausted all

' administrative remedies available within the agency whose action is being challenged,” and as
acknowledged by the KHSAA, by implication, as set forth in the last paragraph of the Final
Order, ExhibitA.

11. Plaintiff respectfully requests the prompt transmission of the “original or a

 

 

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 6 of 65 Page|D #: 45

certified copy of the official record of the proceeding under review” in accordance with KRS
13B.l40(3), forthwith and without delay, lest the rights of the Parties be adversely impacted.

12. In accordance with KRS l3B.140(4)(o), the Plaintiff respectfully requests a “stay
a final order pending the outcome of the review...be ordered by the Marshall Circuit Court,
immediately allowing the Plaintiff, Z-H- a minor, to participate in high school athletics,
forthwith and immediately l

13.. Following. the Plaintiff’s application to the KHSAA for a determination as to his
eligibility to participate in high school athletics, on September 28, 2018, a I-Iearing Was
conducted by the KHSAA Hearing Officer relative to `Plaintifl”s son, Z-H_’s, eligibility
to participate in high school athletics at Marshall Ccunty High School for the 2018-2019 school
' year (see Recording of Hearing, Exhibz't B). v

14. On October 16, 2018, Hearing Ofiicer Edmund Karem issued a Recommended
Order declaring Z-H_ ineligible to participate in high school athletics for the 2018-2019
school year. The Recommended Order held as follows: “It is recommended that a waiver cf
Bylaw 6 not be granted It is recommended that the appeal be denied; that the decision of the
Ruling Ofiicer be affirmed; and that Z-H- remain ineligible to participate in
interscholastic athletics until March 5, 2019, with respect to the issues of the Bylaw under
consideration ”(see Hearing Officer's Recomrnended Order, Exhibit C).

l§. Following the filing of exceptions by the Plaintiff, on November 15 , 2018,
KHSAA Commissioner .lulian Tackett set aside the Hearing Ofiioer's Recormnended Order and
issued Findings of Fact and Conclusions of Law, declaring Z- H_ to be “INELIGIBLE to

participate in interscholastic athletics at the varsity level at Marshall County High School ~ as it

 

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 7 of 65 Page|D #: 46

relates to Bylaw 6 for one year from the date of his last varsity participation, which would be
Maeh 6, 2019 (see Final order, ExhrbaA).

16. In the Final Order, KHSAA Commissioner reversed the Hearing Ofticer and
determined that Z- H- had made a Bona Fide Change in Rcsidence, within the meaning
of KHSAA Bylaw 6, Section 2 (see Numbered Final Order, Paragraphs 28-3 0, Exhz'bz°t D).
However, KHSAA Comrnissioner Tackett affirmed the ruling ofthe Hearing Ofticer,
determining that Z- H-’s transfer to Marshall County High School was motivated, “in
whole or in part” by athletics, as discretionarin prohibited by KHSAA Bylaw Six, Section 3 (see
Numbered Final Order, Paragraph 37, 'Exhibit D). This Original Action and Appeal followed

l7. The Final Order of the Defendant, KHSAA, was issued in violation of
constitutional provisions in contravention cf KRS 13B.150(2)(a), as`follows:

A. KHSAA Bylaw 6, Section 3(d) does not contain sufficient safeguards
Which will protect the due process interests of affected individuals,
including the Plaintiff and, as such, is. unconstitutional under the
Fourteenth Amendrnent to the United States Constitution.

B. As it is written, KHSAA Bylaw 6, Section 3(d) lends itself to erroneous,
arbitrary and capricious interpretation by the KHSAA to the detrimenth
others, including the Plaintiff.

C. As it is written, KHSAA Bylaw 6, Section 3(d) infringes upon the
constitutional right of Plaintiff to parent his child.

D. While Plaintiff was provided with an opportunity to be heard, he was not

~ provided with Notice of Evidence to be utilized by the KHSAA against
him, in violation of the KHSAA's own Due Process Rules, Section Z(i)(l)
and KRS l3B.090(3), particularly, the Paducah Sun article referenced,
i_nf_ra. (see Paducah Sun Article, Exhibit E). This is particularly disturbing
in that six out of fifteen of the Commissioner’s Findings of Pact'as set
forth in the Final Order were based on the content of such article.

18. The Final Order of the Defendant, KHSAA, was issued without support of

 

 

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 8 of 65 Page|D #t 47

substantial evidence on the whole record in contravention of KRS l3B.150(2)(c), as follows:

A,.

With the exception of the first two sentences of Paragraph 9, of the Final
Order, the remainder of said Paragraphs recites information which is not
relevant to the KHSAA' is not relevant to the inquiry of the KHSAA, as it
considered irrelevant and incompetent evidence. “Case BL- 6~ l- What is
the transfer rule (Bylaw 6)?, ” from the KHSAA Bylaws explicitly provides
as follows: “Bylaw 6 contains restrictions relative to students changing
schools after they have BOTH been in grade nine AND played for a
member school at the varsity level A student who has not yet been' in
grade nine or has not yet participated at the varsity level has no restrictions
on transfer within Bylaw 6 ” .

Findings of Fact Paragraphs numbered lO, ll, 12, 13, 14, 15 and 16, are
based upon an interview conducted by a Paducah Sun Reporter, Edward
Marlowe, with the Petitioner, Zalmico Harrnon, and published in said
newspaper on May 25 , 2018 (see Numbered Final Order, Exhibit D and
Paducah Sun Article, Exhibit E', Note: the quality of the photostatic
reproduction of the article is consistent with that received from the
KHSA.A by virtue of an Open Records Request).

v The information contained in such newspaper article is impermissible

hearsay as prohibited from KRS 1313 proceedings by KRS lBB.090(l),
KRE 402 and the common law of the Commonwealth of Kentucky.

19. The Final Order of the KHSAA was arbitrary, capricious, and characterized by

abuse of discretion, in contravention of KRS l3B.150(2)(d) and was delicient as otherwise

provided by law, in contravention of K_RS 13B.150(2)(g}, as follows:

Ai

Plaintiff does not dispute the factual findings found in Paragraphs l
through 8 of the Final Order (see Numbered Final Order, ExkibitD).

As Findings ofFact Paragraphs numbered 9, 10, ll, 12, 13, 14, 15 and 16,
constituting fifty percent (50%) of such Findings, contain incompetent,
irrelevant and inadmissible infonnation, the Conclusions of Law based
upon those Paragraphs, specifically Paragraphs 32, 33, 34 and 35, are
likewise arbitrary, capricious and an abuse of discretion (see Nurnbered
Final Order, Exhz`bz't D).

Conclusions of Law numbered 18 .~ 31 contain the KHSAA’s recitation of 0
its perception of the law to be applied as to this matter, and as such are not

 

 

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 9 of 65 Page|D #: 48

derivative of any _Findings of Fact (see Numbered Final Order, Exhibl't D).
D. The Conclusion of Law.that addresses anything other than the incompetent
evidence referenced in'the preceding'paragraphs, Paragraph 36, references

Plaintiff’s concerns relative to academies (see Nurnbered Final Order,
Exhibit D). ~

E, The conclusion of the Commissioner as found in Paragraph 37, is

arbitrary, capricious and an abuse of discretion (see Numbered Final
Order, Exhibit D).

20. Based upon the foregoing and pursuant to KRS 13B.150(2), Plaintiff requests that
this Court reverse the Final Order of the KHSAA, in whole or in part, and remand the case for
the Defendant to enter a Final Order declaring the Plaintiff, Z-H_, to be eligible to
participate in high school athletics contrary to the Final Order and upon the bases that said Final
Order, was in violation of constitutional provisions [KRS lSB. l 50(2)(a)]; without support of
substantial'evidence on the whole record [KRS lBB.lSO(Z)(c)]; arbitrary, capricious, or
characterized by abuse of discretion [KRS 13B. 15 0(2)(d)]; and/or deficient as otherwise 4
provided by law [KRS l3B.150(2)(g)], and from each of which the Plaintiff’ s rights have been
impaired and damaged

C UNT II
Reguest for Eguitable Relief

2l. Plaintiff, H_, hereby reafiinns, reiterates and incorporates all of those
allegations contained in CountI and which are consistent with Count _II, as if fully set forth
herein.

22. That the Plaintiff‘s rights have been violated by the Defendant and the Plaintiff has
suffered, is suffering and will continue to suffer immediate, irreparable injury, loss and/or

damage as a direct and causal result of the actions of the Defendant,

 

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 10 of 65 Page|D #: 49

22. The irreparable harm to the Plaintiff has occurred, is occurring and will occur
prior to trial, and a final judgment favorable to the Plaintiff will not provide him with adequate

relief

23. Plaintiff requests that this court utilize its powers in equity pursuant to CR 65 in
order to protect the Plaintiff from gross injustice by virtue of the entry of Teniporary Injunctions
and Permanent Injunctions, as may be more particularly described in a Motio_n or l\/lotions for
same, reversing the Final Order of the Defendant, KHSAA.

COUNT III
Reguest for Declaratom Relief

24. Plaintiff, H_, hereby reaftinns, reiterates and incorporates all of those
allegations contained in Counts I and ll and which are consistent with Count HI, as if fully set

forth herein.

25. Plaintiff requests a Declaration ofRights, pursuant to KRS 418.040, to make an
» interpretation as to the constitutionality of KHSAA Bylaw 6, Seotion B(d), which provides as

follows:

“A waiver of the period of ineligibility is not required to be granted for those students
satisfying one of the exceptions m Sec 2:

d) If the change in schooLs is motivated in whole or part by c desire to
participate in athletics at the new school, including but not limited to:

(l) If a student participates on a school team that is coached by a coach
associated in that same sport at a high school, and the student then
transfers to the member school where the coach is employed (paid
or volunteer at any level);

(2) If a student receives instruction (paid or unpaid) from a coach
associated in that same sport at a high school without expressed
consent of the enrolled school, and the student then transfers to the

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 11 of 65 Page|D #: 50

member school where the coach is employed (paid or volunteer at
any level);

(3) If a student participates on a nonschool (i.e. AAU, American
Legion, club settings, summer program, etc.) team that is affiliated
with or coached by a coach associated in that same sport at a
member school and the student then transfers to the member school
where a coach is employed (paid or volunteer at`any level); or

(4) If the student resides with any athletic coach or any other member
.of the school staff or team member (including parents and
boosters).”

(emphasis upon constitutionally defective provision).

26. Plaintiff contends that the unfettered discretion granted to the KHSAA
' by virtue of KHSAA Bylaw .6, Seotion Z(d), is violative of the due process rights of the
Plaintifi’s minor child, in that the Kl-ISAA may deprive a child of participation in certain athletic
activities in accordance with a provision which has no measurable standard of proot`.

27. Under the current incarnation of KHSAA Bylaw 6, Section Z(d), the KHSAA may
deny a child-participation in KHSAA sanctioned athletics if only “part” of the reason for the
change in schools is motivated by athletics.

28. The determination of whether a parent changes a school for a child is never based
upon one single factor, but rather a panoply of same. Under the current incantation of KHSAA
Bylaw 6, Section 2(d), if the KHSAA perceives only a scintilla of information which it considers
to be indicative that a school determination by a parent and child is based upon athletics, it may
arbitrarily and capriciously prevent the child from participating in sarne.

» 29. The KHSAA disputes the Plaintiff’ s interpretation of the constitutional invalidity

of Ki-ISAA Bylaw 6, Section Z(d).

10_

 

Case 5:'18-CV-007190-TBR Document 1-2 Filed 12/13/18 Page 12 of 65 Page|D #:

30. As such and based upon the foregoing, the Plaintiff requests a Declaration of
Rights, pursuant to KRS 418.040, to make an interpretation as to the constitutionality of KHSAA
Byiaw 6 section 2(`<1).

31. Beoause of the Defendant‘s opposition to the Plaintiffs allegation of
unconstitutionality as applied to KHSAA Bylaw 6 Section Z(d), an actual, justiciable controversy

exists as between these Parties and the Plaintiff requests that this Court determine such

controversy

COUNT IV
])amagcs

32. Plaintiff, H_, hereby reaffirms; reiterates and incorporates all of those
allegations contained'in Counts I, II, lll and which are consistent with Count IV, as if fully set
forth herein. '

33. As a result of the Defendant’s actions as referenced in Counts l, ll and l]I, the
Plaintiff has sustained financial loss and has been financially damaged by Defendant in an

amount in excess of the jurisdictional minimum requirements of the Marshall Circuit Court,

ll

 

b Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 13 of 65 Page|D #: 52

WHEREFORE, the Plaintiff demands as follows:

A.

Pursuant to KRS 13B.150(2), Plaintiff requests that this Court reverse the Final
Order of the Defendant, KHSAA, and remand the case for the Defendant to enter
a Final Order declaring the Plaintifi"s son, Z-H_, to be eligible to
participate in high school athletics upon the bases that said Final Order, was in
violation of constitutional provisions [KRS 13B 150(2)(a)]; without support of
substantial evidence on the whole record [KRS 13B 150(2)(0)]; Arbitrary,
capricious, or characterized by abuse of discretion [KRS 13B.150(2)(d)]; and/or
deficient as otherwise provided by law [KRS 13B.150(2)(g)]

For Tempo'rary Injunctions to issue against all Defendant, forthwith;
For Perrnanent injunctions to issue against all Defendant, forthwith;

For a Declaration of Rights in accordance with KRS 418.040, declaring KHSAA
Bylaw 6, Section 2(d) to be unconstitutional;

A judgment against the Defendant in a fair and reasonable amount of
compensatory damages in excess of the jurisdictional minimum requirements of
the Marshall Circuit Court;

For Post-.ludgment interest at the legal rate;

For Surnmons to issue as directed in the caption;

For its costs and expenses in this action, same to include Attorney's Fees as may
be permitted by the law of the Commonwealth of Kentucky; and

For any and all other relief to which it may appear entitled

Resp t mitte

 

 

Wi`liam C. Adams, 111

Attorney at Law

291 Main Street; P.O. Box 1419
Murray, Kentucky 42071
Telephone: (270) 753-1292
Telefax: (270) 753-5648
Attorney for Plaintiff

12

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 14 of 65 Page|D #: 53

VERIFICATION AND AFEIDAVIT PURSUANT TO KR§ 387.300§ 11

Comes now the Aftiant, Zalmico Harmon, by and through counsel, and for his
Veriiication and Afiidavit pursuant to KRS 387.3 00(1), states as follows: ,

1. My name is Zalmico Harmon and Ireside at 1635 B Walnut Strect, Benton,
Marshall County, Kentucky 42025. v

2 - 1 am free from disability and am the father of Z-H-, who also resides at
1635 B Walnut Street, Benton, M_arshall County, Kentucl<y 42025._

3. v In my capacity as Parent and Next Friend of Z-H-, a minor, state that 1 .
have read the foregoing Veriiied Complaint, and further state that the information contained

therein is true and factual to the best of my knowledge and belief

 

 

. ah ` l
Further the Affiant saith naught on this the §§ `“’ day of decree , 2018.
LMico HARMoN, as mem and Nexr man
of Z-H-, a minor
stairs or KENTUCKY `
COUNTY on CALLOWAY

Subscribed, sworn to and acknowledged before me by the said Zalmico Harmon, as

, ' Tl.
Parent and Next Friend of Z- l-, a minor, on this the 5 ' day of md C't wa hew , _

» 2018. My Commission Expires: lurie 12, 2020. ('\M/ CE!

Notary Public ~ State at Large

13

Case 5:18-cv-00190-T13R Document 1-2 Filed 12/13/18 Page 15 of 65 Page|D #: 54

ERTI ATE OF ER E
1, William C. Adams, III, do hereby certify that a true and accurate copy of the foregoing
was sent by ordinary U. S Mail and as specifically set forth below to all of the following on this

' the Sth day of December, 2018:

Hon. Andrew Beshear Hon. Andrew Besheaar

Kentucky Attorney General Kentucky Attorney General

1024 Capital Center Drive; Suite 200 118 Capitol Building; 700 Capital Avenue
Franl<fort, KY 40601 . Frankfort, KY 40601

Chad Collins, Esq.,

Kentucky High School Athletic Association

2280 Exeoutive Drive

Lexington, Kentucky 405 05

and the Original filed with the Marshall Circuit Court for Service of Process' m accordance with

the Caption.

 

William C Adms,F

14

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 16 of 65 PagelD #: 55

Kentucky ngh School Athletl'c Assoclatloh

2280 Executlve Drlve ° Lexlhgton, KY 40506 ° www.khsaa.org ° (859)299~5472 (859)293-5999 (fax)

 

November 15, 2018

Za|mlco Harmon
1635 B Walnut Street
Behton, KY 42025

Deal' ll/lr. Harmon:

ln accordance with KRS Chapter 13B, the Hearlng Ofllcer’s Ree‘ommended Order for 2-

l-l~ - Case"#?_OSO, along wlth' the filed exceptions have been considered by the
Commlssloner. .

'After consideran the record, l hereby set aside the l-learing Offlcer‘s Recommended Order and
lssue the following Flndings of Fact and Concluslor\s of l.aw. 1 .

1=1NolNGs oF FAcT

Z- |-was born cri-2002 Accordlng to the testimony of the H_iamlly, Z-
formally began the enrollment process at lvlarshall County l-llgh School on May 16,, 2018.
Accordlng to Adair County, Z- tinlshed the school year at Adalr.County and wlthdrew on May
25, 2018. Z- last participated in varsity athletics at Adalr County ngh School on lVlarch 6, 2018.

 

The Transl’er Form in this matter indicates the date of enrollment for Z- was June 1, 2016.
However,. Marshal| County Athletic Director Mil<e Johnscn testified that he made an error and put
the wrong date. l-le further testlfled the correct date was lv'lay 16, 2018. He further submitted a
letter marked Exhlblt'#.'$ to the hearan in support of that statement

zls father, zalmlee Harmon sr. warned that he and z- moved to 1635 s,, walnut street
located ln.Bentoh, Kentucky (Marshall County ngh School Dlstrlct) on lVlay 16, 2018. They have
continued to live there since this tlme. lVlr. l-larmon further testified he and Z-moved from 120 v
Campus Lane, Apt. 200 located in Columbla, Kentucl<y (Adair County ngh School Dlstrlet). The'
lease for the resldence at120 Campus Lane was transferred to llllr. Harmon’s oldest son, Zalmlco
Harmoh Jr. T.hls lease is marked as E><hlblt #1 to the hearing. '

V\Ihen asked why the change ln schools, l\/lr.. Harmon testlfled that Z.requlred an academic .

' sltuatlcn that would allow him to graduate from high school in three years as opposed to the
traditional four-year program. When 2-lnltla|ly enrolled at Adalr County. he also enrolled in
certain orr-line courses that were supposed to help facllltate a three-year graduation

lVlr. Harmon testified that he had no issue with the athletic program at Adalr County. l-lowever, he
did indicate there were issues he brought to the attention of the school principal After the first few
weeks at Adalr County, lVlr. Harmon testified he learned the oh-ll_ne courses in which Z- was
enrolled would not be accepted by the NCAA, As a result, Z-’s class schedule was changed
while still working towards graduation ir_t three years

 

 

Case 5:16-0v-OOlQO-TBR_ Do_Cume_nt 1-; Filed 12/13/18` Page 17 of 65 PagelD #: 56

At the end or the year. z-tool< the and or course (“Eoc~") exam fn English n and while ne
received an “A" in the class, he did not get the required score to enable graduation in three years.

Per state requirements a student must get a 154 on the English ll EOC. scored a 150. As a
result, 2-would need to re-take the exam to get the requisite score. finished the year with
a 3.7 GPA.

When asked how the family selected Nlarshall County ngh School, Mr. Harm.on testified that
proximity to an airport was important to any move. l\/lr. Harmon is a travelling nurse and works
every other weekend in the D,C.-l\/iaryland area. Until recentlyl lVlr. l-larmon testified he preferred
driving to the D.C. - lV|aryiand 'area for this employment However, a recent motor vehicle accident
caused him to decide to fly as he felt it was a safer. As a result, l\/lr. i-larmon testified that they
considered the Lexington, i_ouisvilie, and Paducah areas as they were near an airport

l\/lr. Harrnon testified that he was familiar with i\/iarshall County High Schooi because Z-had
played there in the past. lVlr. Harrnon also testified he contacted the school and met with Princlpal
' Patrlcia Greer on April 2, 2018. At that time, lVlr. Harrnon stated they inquired and learned about

the academic programs at the school and the desire to graduate in three years (2020) continued
to be a focus of attention - ~

l\/ir. Harmon testified that lt was important'to have his son challenged academioaliy. l~le mentioned
that Z-had been in private schools'rncst of his life. Z-attended the 6”‘ grade at i\/iercy in
Marylanoi. For the 7‘*‘ grade, l\/lr. Harmon testified Z- transferred to Lighthouse Chrlstian in
Tennessee so he would be able to play high school basketball as a 'Iih grader. Forthe 8“‘ grade,
i\/lr. Harmon testified Z- transferred to Bowling Green i\/licidle Schocl because the coach at
Lighthouse Christian was no longer there. Following the 8"‘ grade, Z- transferred to Adair
County High School. When asked why Z- left Bowling Green, lVlr. l~iarmon stated that it was
because the coach at Bowiing Green ngh Sohooi- (where he was playing) had left that position
with the school,_

The record contains a newspaper article titled "i-l- Headed to l\/larshail County‘? Not dust yet,
says dad", The article was written by Edward Marlowe of the Paducah Sun. According to the
testimony of lVlr. Harmcn, the article was published on lVlay 25, 2018. During the hearing in this
matter, lVlr. Harrncn acknowledged doing an interview with lVlr. li/larlowe before the article was
published ~

Nlr. Harmon testified that at the time of the subject matter interview for the l\/lay 25“‘ article that he
had not yet made a decision about enrollment for Z-._ He further stated he did not agree with
everything l\ilr. lVlarlowe wrote, but l\llr. i-larmon did acknowledge making several statements
attributed to him as a part of the interview .

included in the lviay 2_5"‘ erticle, i\/lr. Harrnon was quoted as sa in : "The problem i have with this
ls, i’m a little apprehensive about how...as a freshman...(Z led the stats in scoring". lVlr.
i-larrnon took no issue with the accuracy of this statement

The article continued quoting ivlr. Harrnon as saying: *‘Played for USA Basketbail, Plays on the
EYBL circuit l understand the competitive coaches, but the players (ZI played against with
USA Basketball and EYBL? lt's a whole.different ievei. And he’s over (1,500) high school points
aiready." lVir. Harrnon agreed he made this statement

Pago 2 of 7

 

_.Casle 5:18-cv;001_90-TBR Document 1-2 Filed_;_;[;_S/l$ Page 18 of 65 Page|D #: 57

. . _ h '..' ,¢~'.

'l"he ii/lay 25th article continues by quoting iVlr. l-larrnon as stating: "l don’t want him to be in a
situation, wherel you know, as a freshman,..he was gocd. And after a summer (like this)... he's
obviously going to_be a much better player. l don’t want him to come into a situation where it's
more about the coach." When asked to confirm this statementl Mr. Harmon indicated that he had
to have said something similar to that.

Also a part of the May 25ih article was a list of schools l\/lr. Harm`on indicated that were'under
consideration for Z-including i\/larshall County, NlcOracl<en County, Scott County, Bowling
Green as well as a prep route. |n the hearing, i\iir. Harmon confirmed these schools as well as
Trinity, Ballard. liVlG, l-|untington Prep and others. However, i\/lr. Harmon also stated that he had

not visited any ot these schools Marshaii County High Schooi was the only school that the

academic curriculum was reviewed or visited.

Dun°ng the` hearing in this matter, lVlr. Harmon acknowledged whoever the coach is at the school

is a consideration when considering a school. T his was in direct response to questions about the
Nlay_ 25“‘ article

CONC_LUSIONS OF LAW

 

The body of law that the Commissioner is required to consider in reaching conclusions of law is
contained in the Kentucky i~iigh Sohool AthleticAssoclatlon Handbooi< that includes the Bylaws or
the Kentucky l-iigh Sohool Athletic Association and the Due Process Prccedures. The issues in
this matter specifically lnclude:

Bylaw 6. Transfer'Rule

Sec. 1) DOlVlESTlC STUDENT TRANSFER

a) Any student who has been enrolled in grades nine (9) through twelve (12) and
has participated in any varsity contest ln any sport at any schooi while maintaining
permanent residence in the United States or a United States territory following
enrollment in grade nine (9) and who then transfers schools shall be ineligible for
interscholastic athletics at the varsity (tirst team) level in any sport for one year

' from the date of last participation in varsity interscholastic athletics

b) Any student who has been enrolled in grades nine (9) through twelve (iz) and
has participated in any varsity contest in any sport at any ,school following
enrollment in grade nine (9) who has been previously granted eligibility under the
provisions of Bylaw 7 or Bylaw 8 and who then transfers schools shall be ineligible
for interscholastic athletics at the varsity (first team) level in any sport for one year
from the date `of'last participation in varsity interscholastic athletics.

_o) The Ruling Officer and Commiss|oner have discretion (but are not required) to
waive the period of ineligibility set forth above if one or more of the following
exceptions in Sec. 2 has been met. -

d) A student awaiting a ruling regarding eligibility under the provisions of this bylaw,
shall not be eligible to compete, including practice. at any level during the periods
defined by Bylaw 23.

Case Situation BL-6-2 actually explains why the member schools of the Association (as well as
virtually every other state association)»hav'e chosen to adopt the transfer ruie. lt provides:

Pago 3 of7

 

_._,__ `_. ,__,__._. .,_...M`,__

 

' .1. .)

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 19 of 65 Page|D #: 58

Oase BL»S-Z Why is there a transfer rule?

Nearly every state has a transfer rule to protect the integrity ot the lnterschoiestic program. These
rules are necessary for several reasons, including but not limited to, the following principles:
(1) these rules prevent and deter transfers due to recruiting or athletic reasons;
(2) these rules protect the opportunities of bona tide resident students;
(3) these rules provide a fundamentally fair and equitable framework for athletic
competition in an academic setting;
(4) these rules provide uniform standards for ali schools to fcilow;
(5) these rules support the educational philosophy that athletics is a privilege which
should not assume a dominant position in a sohool’s program;
. (6) these rules keep the focus ot educators and students on the fact that students attend
.schools to receive an education first. and participate in athletics second;
(7) these rules maintain the fundamental principle that a high school student should live
. et home with parents or a custodian in the eventh parental death or incapacitation
and attend school in the school district in which they reside;
(8) these rules reinforce the view that a family is a strong and viable unit and as such is
the best place for students to live while attending high schocl;
(9) these rules serve as a deterrent to students running away front or avoiding discipline
that has been imposed; and ~
(10) these rules prevent manipulation of a residence change or other exception solely or
primarily for the purpose of interscholastic athletics participation and serve to ensure
the integrity of the rules adherence process.

Section 2 of Bylaw 6 contains a list of exceptions that allow for a waiver of the one~year period of
ineligibility required by Section i.'ihe exceptions include: a) Reasslgnrnent by board of educatio n;
b) Transfer from non~member school; c) i\/iilitary assignment d) Bona tide change in' residence;

e) Divorce; t) Change in sole custody; g) Change in joint custody; _h} Death; i) Boarding schools;
end j) Cessation of school program.

Seciion 3 of Bylaw 6 contains restrictions that require a denial of a waiver under Bylaw 6 even in
spite of the fact the student may satisfy the requirements of an exception under Section 2.
Speclflcelly, a Waiver of the period of ineligibility is not required ii the change in school is motivated
in whole or part by a desire to participate ln' athletics at the new school.

Byiaw 6 (Transier rule) is a producth a series of votes of the schools who have voluntarily
joined the Ki-iSAA. As such, each school, including Adair County and Marshall Oounty, have
agreed to compliance

Review of this matter must involve three steps First, is the student subject to the provisions of
Bylaw 6, Section ‘l? if in fact, the student is subject to the rule, do the circumstances of this
case merit an exception to the period of ineligibility as enumerated in Section 2? Next, if the
student merits an exception under Seciion 2, is that exception "voidad" by evidence relative to
Sectlon 3 which prohibits the granting of eligibility Where it is shown the transfer la for athletic
reasons?

The KHSAA Due Process Procedure guides this analysis and states the granting of eligibility

may only be made when the student»ath|ete or member school in question meets the

standard stipulated in the rule or it may be granted in cases where strict application ot the
Pegc 4 of 7 .

 

_ Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 20 of 65 Page|D #: 59

applicable bylaw is unfair to the student~athlete because the circumstances creating the
ineligibility are clearly beyond the control ot all of the parties involved.

Nec`essarily, each case is reviewed individually and based on material submitted for that case
This review within Chapter 13B must, and has, focused solely on the record of the case including
written materials properly submitted, the testimony at the hearing, the written recommendations
received from the Hearing Officer, and any exceptions to the recommended order that are
received by the Assooiation in compliance with the procedure No other material outside the
record and in conflict with KRS Chapter 138 may be considered

The transfer ct Z- l-_ is subject to Bylaw 6, because he participated in varsity athletics at

Adair County l-ligh,School after enrolling in grade nine, and then transferred to l\/larshail County
l-ligh Schocl.

Bona Fide Change in Residenca, Section 2 ~

The review of whether or not the student meets a Section 2 exception must focus solely on the
transfer of the student from Adair County Hi h Schooi and the circumstances surrounding that

transfer. Argument has been made that has a bonaflde change in residence under Section
2 of Bylaw 6.

`According to the exception based on a bona fide change in residence, the period of ineligibility
may be waived if there has been a bo‘na fide change in residence by the parents and student that
precedes a students change of schools, Abona fide change of residence means the uninterrupted
moving of the permanent residence ct the entire family unit of the student as composed when the
student was eligible at the sending school from one school district or defined school attendance
area into another school district or defined school attendance area prior to a change in enrollment
of the student

in this matter, the testimony was uncontested that Z- and his father moved from Columbla,
i<entucky to Benton, Kentucl<y on l\/lay 16, 2018. it further testified to that _Z-immedlately
enrolled at i\/larshaii County ngh School that same day. As a result of the forgoing, there has
been a bonatlde change in residence in accordance Wlth Seotion 2 of Eiylaw 6.

Was the Transfcr forAthleiic Reasons? ~ Section 3

Section 3 of Byiaw 6 contains restrictions for a denial of a waiver even if the student meets an
exception under Section 2 of the Bylaw. As recognized in the Exceptions filed on behalf ct Z-
Section 3 compels the denial of a waiver if it ls shown the transferwas motivated in whole or part
by a desire to participate in athletics at the new school, Agaln, this analysis is restricted to record
in thls_matter as 'set forth in KRS Chapter 138.

A review of this record reveals a number of issues in this regard Gandidiy, l\/lr. Harmon admitted
in the hearing at this matter, that whoever the coach is at the school is a consideration when
considering a schooi. Further. the l\iiay 25, 2018 article in the Paducah Sun also supports a
conclusion this move was at least in part motivated by the desire to participate in athletics at the
new schoo|. `

The subject matter article was focused on the possibility that ZI might the enrolling at l\/larshall
Page 5 of 7

 

 

'...,...._-'.. .....,-_..,_~.,_.,.._ ..

_Case 5:18-cvj0t3190-TBR Do_cument 1-2 Fi_|ed _1'2/13/18 _Eage Zi of 65'Page|D #: 60_' _

County High School for the upcoming year. A possibility that ended up being true. l\/lr. l-larrnon
shared his thou hts and opinions about coaching and the importance of coaching in the First
Region and to in general. lVlr. Harmon admitted he knew there was wide speculation and
interest in where Z-‘would be going to school the next year. While lvlr. Harmon stated he did
not agree with everything in the arlicle, he failed to contradict any specific statement attributed to
him. At best, he indicated there was context missing in some instances

"The problem | have with this is,`i’m a little apprehensive about hcw.'..as a freshrnan...(Z-) led
the state in scoring". lVir. l~larmon admits he made this statementl Nlr. l-iarmon also admitted to
saying something similar to “l don’t want him to be in a sltuation, where, you know, as a
freshman...he was good. And after a summer (|lke this)... be’s obviously going to be a much
better player. l don't want him to come into a situation where it’s more about the coach." There
can be no doubt this is a_ father who is expressly stating the athletics at a potential school,
specifically the coach would be a compelling factor ln any decision

There is also the vast history ot changing schools for athletic reasons ivlr. l-tarrnon demonstrated
a pattern where Z- has changed schools every year for the previous three years citing athletic
reasons for the change each and every time. This necessarily makes this previous changes
relevant to the matter at hand. '

lt is true there is evidence that Z_- and his father had concerns regarding his academic
preparation for college athletics While at Adair County, it was discovered that Z-was actually
enrolled in courses that would not be accepted by the NCAA. However. once discovered that
issue was quickly addressed The family has also demonstrated interest in graduating in three
years as welles a desire to ccntinue'tracking towards that goal.

l-lowever, when taking the evidence as a whole, the weight leans decisively towards a conclusion
that the preponderance of evidence indicates that the transfer was motivated in whole or part by
a desire to participate in athletics at the new school .

Due Process Pmcedur'e

Any consideration underthe Due Process standard in this matter must faii. lt is simply not possible
to conclude that strict application of the applicable bylaw is untairto the student-athlete because
the circumstances creating the ineligibility are clearly beyond the control ot all of the parties
involved The evidence shows the transfer was motivated ln whole or art by a desire to participate
in athletics at the new school. Thls was very much in the control of a and his father.

As a resuit. the Hearlng Ofticer‘s Recommended Order is REJECTED accordingly Therefore,
Z-is lNELlGlBl.E to participate in interscholastic athletics at the varsity level at i\/larshall County
High Schcol - as it relates to Bylaw 6 for one year‘irom the date of his last varsity'participation,
which would be lViarch 6, 2019.

This Order does not address any other eligibility requirements ot the Assoclatlon that have not
been the subject of this appeal. The student is expected to meet these requirements This Order
also does not address any local or school eligibility requirements that he or she may be subject
to. ‘

?age 6 of 7

 

_..___.._..,.,._......._,__.__..._._.... ....:. __ ...._..__", _ _. ,_.. __. '

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 22 of 65 Pagé|D #: 61

Mi<_=§.

This is a final order, effective immediately, and may be appealed to the appropriate circuit court
pursuant to KRS 13b.140(1) within thirty (30) days after this final order is maiied or delivered by
personal service.

Sincerely,
<.`_,_,,,,____,_~.av-¢
`.\.Q_`, `Mm`
Juiian Tackett
Commissioner
xc:

Principa| Patricia Greer, Marahall County High Schooi
Prinoipal Troy Young. Adair County High Schoo|_
Dennis, Foust, Attorney for Famiiy

l\/ir. Todd Alier\, Kentucky Department of Educatiqn
i\/ir. Chad Coliins, KHSAA Generai Counsel

Page 7 of 7

 

 

Case`§:l$-cv-OOlQO-TBR Document 1-2 Filed 12/13/18 Page 23 of 65 Page|D #: 62

   
   

._ 4 ,..~_-...,T,~,.~`~;.

lid:§`@d

   
 

Kentucky'lligh School Athletic Aseociation

2280 Execuiive Drivo ° Lexingion, KY 40505 ° www.i<hsaa.~org ° (859)299-5472 (859)293-5999 (iax)

"-'v\'_"._"~ .~ v~_‘.

in nlra ruich or TRANSFER Er.ioisn.nv
BYLAW 6
section 1
oo~irzsnc students
Z. H_, MARSHAI~.L COUNTY'HlGH,SCHOGL l CASE #2050

This matter came on to be heard at 1:0.0 p.m., Friday, Septem'ber 28, 2018, at the l<HSAA omcc, 2280
E><ecu.tive Dri.ve, l.exington, i<entucl<y. Present Were Brent Campbeli, .Athietic Director of Adair County
High Scho_ol‘; 'i'roy Ycung, P.rincipnl at Adeir County i~ligh School; Trent l.oveti;, Superintendent at
Marshail County Hi_gh $chool'; 2-l-i_;. Zalm'ico l~larmon, Z-s tather; Petri<':ia Greer, Princlpal et
Morshali County High Schoo'i; Mii<'e Johnson, Athletic Dir_ector at Marshall‘ County tilgh'$chooi; Darren

.Bilherr.y., Assistant Commlssion'er for the ,KHSAA; Ched Coilins, attorney for the KHSAA; and Jeremy
Ison, KHSAA.S.taff. . . ’

lloyan heard the testimony»and having considered 'the~.entire record,_ which is incorporated herewith by
reference into this recommendation the Hedring, Ol’llcer~ makes the following findings ot fact end
conclusions of law and tendered recommended order.

F_t;g\_romes or mg

2- i-_, born on ~ 2002, transferred from Aclair County l-ligh School to Marshaii County
High Scho,ol on June_ 1, 2018. 2- H- last participated in varsity athletics at Adair County High
Schooi .on Merch 5, 2018.

Zaim|co l~iarmon, Z`_-'s father, testified that there was a move by Z-_t`rorn Adair County High Schooi
to Marshali ,County High .Schooi on May 16, 2018 and that Z- now lives at 120 Campus 'Lane, Apt.
200, Columhia, Kehlaucky. Exhlblt 1 to the hearing is a rental lease for the Campus Lane property

dated July 11, 2017. 'The lease was changed over (.transferr,ed_) to-Zaimico Hormon, Jr. on Juiy 1,
2018. .

The transfer form shows the date of enrollment et Mershaii County tiigh S'chooi as June 1, 2018. Mii<e
Johnson, Athl_etic D`i'rector at Mar$h'ali County High Schooi'teetiiied that-he gave the Wrong dote.

The Camous L'ane residence Was initially occupied by Zeimlco‘ and his two s'ons. l~lis older son is a
trainer with clientele in the area. .Zaimic'o and his older son later went'ba'ci< to Adoir County.

Z-is in the highest level of the Nll<e program and could go to any -'schoo|. He has played'in front of
big time coeches. \ ' '

Zalmico was involved in a MVA (hé is a traveling ,nurse_), and the MVA rendered him incapable of driving
so he had to start flying~.- Adair County High Schooi could not handle such travel. - tie needed to be
near an airport Which meant he needed to be in Loulsville or i,e)<ington.

PA`GE '1

 

 

` Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/16 Page 24 of 65 Page|D #: 63

Zalmico claimed he had no issue with the athletic program at Adai_r County rli'gh School. lie did talk
with the principal about a few big things.

When asked why he changed residence Zaimico stated he met with the pupil personal guy at the
Board of Educatlon of` A_dair County about what the school offered They discussed what the school
oitered; that Z-was playing with Nii<e and won a gold medal and would graduate `

Mr. Harrnon candidly stated that Z- had three years to graduation and his focus was on what Z_-
needs for the colleges who have shown an interest What does Z- need to nnish high school in three
years and be prepared for the schools by which he was being recruited He did not want Z-taking
any courses that were not NCAA accepted l-ie spoke with the counselor at Adair County High School
about classes there not being NCAA certified and the counseloriis said to have replied .“weil he does not
need to he here".

- Mr. l-lannon became aware within the first four weeks that with a 3.7 GPA, Z“- was not being
challenged enough and noted Z-hacl. been in private schools most of his life.

Pe`tricia Greer testified that to graduate early, 2- would need to reach benchmarks Z-needed a
154 but got a 150. She noted Z-could take the test again and he would have been allowed access to
a computer to review before taking the EOC.

Mr. Harmon stated Z-was taking English land Engllsh 11 to prepare him for EOC courses Z- was
being recruited by some really good '.schoois “i"o' prepare Z- for where he was going in the future, he
was not being challenged academically at Ada_lr County i~ligh School.

Mr. iiarmon’s car was'ln a motor vehicle accident itc is a traveling nurse l-le had to start flying and
the Adair County airport lcould riot handle that s`.o. he needed to be close to Louis.ville or Le)<ington.

Z-s play on the i\lli<e tour has him playing in front ot big time coaches and his father noted the night
_ time from Paduc,a_h to _Chicag_o. ,

2- at_tended 5“‘ and 6“' grades at Mercy in Maryland and the 7th grade at nghthouse Chrisi;lan in
Tennessee When asked why the changes, Z~alm.ico stated the coach was gone from Mercy Z-
attended iiith grade at Bowilng Green at the suggestion of an AAi.l individual Why not Bowllng Green
for the 9th grade? Because they won State during Z-’s 8“‘ grade year after which the coach left

The record contains a newspaper article in the paducah Sun written by Edward Marlowe speculating on
"where in the word is 2- i- going to play in 2018.-19-”.. That article states that Z-and his
father have made some trips to the area and “'d'o have some interest departing Adair County for new
high school basketball opportunities".

Mr Harmon acknowledged that Louisvllle area schools were considered specifically Trinity and Ballard
and that they did not look at academies

Z-and Zalmico Harmo'n went to the office ot iviike Johnson, Athletlc Director at Marshoii County ngh
School on May 16, 2018 to inquire about the procedure for enrolling Zion at Marshall County High
School. Mr. Johnson walked Mr Har'mon to the registrar's office 2- and his father met with the
principal on April 2, 2018.

PAGE 2

 

Case 5:18-cv-00190-TBR Document 1-2 Filed712/13/18 Page 25 of 65 Page|D #: 64

-co ,ct.j' oi=. v w

The KHSAA Han.db.ool< includes the i<i-lSAA Bylaws_, specifically Byl aw 6 (Transfer Ruie) Bylaw 6_,
Section t(a) requires that:

a) Any student that has been enrolled in grades nine (9) through twelve (__12) and has participated
in any varsity contest in any sport at any school while maintaining permanent residence 1n the
United States or a United States territory following enrollment in grade nine. (9) and who then
transfers schools shall be ineligible for interscholastic athletics at any level in any sport for one
year from the date of last participation in varsity interscholastic athletics.

ease BL~S-z Why is there a transfer rule?
/Vear/y every state has a_ transfer rule to protect the lhtagr/g/ of the interscholastic program These
rules are necessary for several reasons including but nor limited tr), the ial/owing principles

(1) these rules prevent and defer transfers due to recruiting or athletic reasons

62) these rules protect the opportunities olibuna fide resident academy

63) these rules provide a fundamentally fair aud- equitable homework for athletic competition
ih an academic seizihg;

(4)` dress rules pray/de uni/iorm standards for al/ schools to 122/long

(5) chase alias support the educational philosophy that athletics is a privilege which
should nor assume a dominant pas/hon in a schools program;

(6) these rules keep fha focus of educators and students on the fact that students attend
schools to race/ve an education first apdpa/ticipafe ih athledos second ‘

(_7) these rules ma/htaih the h/hdamehtal principle that a high school student should live ar
home with parents or custodian in .th_e event of parental death or mopac/tahoe and attend school /h
the school district in Whlr:h they lesio’e,'

(8) these rules reinforce the view that a rhinlly' /s a strong and viable unit and as such is hhs `
best place for students tv live Whl/e attending high school

69) these rules serve as- a deterrent to students running away hom, ar avoiding discipline that
has been lmposea§‘ and

('1"6.) these rules prevent manipulation of a residence change or other exception solely or
primarily for the purpose of interscholastic athletics participation and serve to ensure the lhreg/'in/ of
the niles adherence process

'T,he KHS`AA rules regarding transfer of a student from one school to another provides in Bylaw `6 -the
Transfer Rui'e- for a number of exceptions to the rule set out in Sectlo'n ii of the bylaw~.

Section 3 of Bylaw '6 sets out specific restrictions for denial of a waiver for those satisfying a
discretionary waiver provision in Section 2. On'e of those restrictions is "if the change in schools is
motivated in whole or part by a desire to participate in athletics at the new school"

Even if Z-’s transfer merited a waiver under Byiaw 6, bona fide “change of residence”, and the
hearing officer does not so fihd, it is clear that Section 3d of By|aw 6 would prohibit the hearing efhcer
from making such a recommendation lt is crystal clear from -tl.ie evidence that the transfer was all
about participation in athletics at the receiving school The motivation was to position 2- for
participation in college basketball at a school that had been recruiting hint

PAC:`¢E 3

 

Case 5`:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 26 of 65 Page|D #: 65

gregg MMEN\>ED grease

lt le recommended that a waiver. of Bylaw 6 not -be granted It le recommended that the appeal be
denied; that the decision of the Ruling Ofilcer be aiflrrned; end that 2- iiarmon remain ineligll)le to

participate in interscholasth athletics until March 5, 2019, with respect in the issues of the Bylaw under
consideration

Pursuant to _i<RS 135.110'(4),. each party shall have fifteen `(15) days from the.'date this Recommended

Order is mailed within which to lile' exceptions to= the Recommended Order with the Kentncky High
School Athletic Assoclatlpn.

You are reminded that there is no change in the eligibility status of the student until the Commlssio.ner
issues the Flnal Order after the period of time for exceptions to be nled has iaps.ed. The Finel Order of

the Commissioner of the Kentueky l~ilgh School Adiletic .Assoeiation may be appealed pursuant to KRS
138.140(1), which states:

Aii final orders oi" an agency ehall be.subje,ct -to judiciai_-revlew in;acr;ordan.ce with the
provisions di this._chapte'r. A party shall institute an appeal lay filing a petition in the
Cin_;uit Court.oi"venue, as provided in the agen¢y's enabling statutee, within thirty l{:ili)
days after the final order of the agency‘is mailed dr delivered by personal service Ii
venue for appeal la not stated in the lenabling..stetut`es, a parity may.eppeel to Fraril<iin
Clrcuit Court or the .Clrcuit Court of the-1 county in ~w.hijch'the appealing party resides,or
operates a place of.business. Coples et the petltlon shell be served by the petitioner
upon the agency and all parties of record The petition shall include the-names and
addresses of all parties to ther proceeding ;and the agency involved, and a statement or
the grounds on -Which the review ls requested The~_petlti"on shall be accompanied l:)y a
copy _of the final order.

Pursuant to -KRS,23A.010(4), “`Such review [by the Circjuit Court] shall not constitute an' appeal but an
original aeti_on,” ,.-S.ome coui€ts'.heve interpreted this- len;guage-to mean that a_ summon$ must be served
upon filing an appeal in 'Circult Court, '

80 RECOMMENDED this 16th day of October, 20`18..

€WQF/%_e…./ '

 

EDMU/l/D P. MREM HEARJ/VG OFFICER

P~AGE 4

 

Case 5:18-cv-00190-TB`R Document 1-2 Filed 12/13/18 Page 27 of 65 Page|D #: 66

!n the maher of 2- H-. Marshall Oounty.High School - Case #2050

N'OT|CE

 

. A copy of'-.the Hearing Officer’s Recommended Order avail be sent `to each party in the
hearing and each.party‘shaii have fifteen (_1 5) days from _the daiethe Recommended Order
is mailed within which io. fiia exceptions wiih.the~ Commissic'mer.

‘(ou will be notined .iri writing of tha Commissioner's final action foiiowing the conclusion 7 `i
of the period to me exceptions. '

cERIIEiCA'rE gl=`smv\cs

i hereby . ,rt_ify tha't a copy of`this 'origin'ai ORDE~R was mailed this 1`6"‘ day of October,
2018, by certified mail'to: '

Zalmico Harmo.n
1635 B Walnut S.treet
Bent()l'i, K’Y 42025_

Principai Patricia Greeir
Mar$haii County HS
416 High Schooi Road
Benton, KY 42025.‘

Princlpai Troy Young .
Adair County HB

523 indian Dr.i\'re
Columbia, KY 42728

Nir. Chad Goliir.xs iv|r~ “Fodd.Alien

KHSAA Genera\'counsei KY~Depanme-;nt of Edu¢ation
2280 Executi.ve D.cive Capita'l Pla_za T.‘ower, 590 \Vier'o
Lexington, KY .. 65.05 Frankfol'f-, KY 40601

 

 

Jeremy Is’on Administratlve $."upport Specialis.t

 

 

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 28 of 65 Page|D #: 67

n ¢ ., . -v. \\.'..r¢~‘¢~.~,.\.\v... " -"~ ~'-\-~-'r'\, ' n.,- :.r..t"-¢-,v.r.. r.-. v. -~' ~.~n.'.'l\ l.'..r.....‘r ’ '“ Lv:...'.'~

Kenrucky nigh school Arhieiic restoration

2280 Exeoutive Drlve ° Loxington, KY 40505 " www.khsna,org ° (359)299~5472 (859)293»5999 (tax)

 

Novernber 15, 2018

q

Zalmico Harmon
1635 B Wainut Street
Benton, KY 42025

Dear lVir. i-larmoh:

in accordance with KRS Chaptcr 1313, the Hearlng~ Ofilcer"e hecommended Order for Z-

Harmon - Case~'#zotSO, along with the filed exceptions have been considered by the
Commissionor. ~ ~

’Atter considering the record, l hereby set aside the Hearino Otfloar’s Recommended Order and
issue the following Findings of Faot and Ccncluslons of Low.

i=l;yorycs or= FAc`"r

2- i-was born on_ 2002. According to the testimony of the Harmon family, 2-
formally began the enrollment recess at Marshall County i-iigh School on May 16J 2018.
Aocording to Aciair County, finished the school year at Adalr County and withdrew on May
25, 2018. Z-ost participated in varsity 'athletlcs at Adalr County High Schocl on Niarch 5, 2018.

The Transier Form in this matter indicates the date of enrollment for 2- Wes Juna 1, 2016.
However,. Marshail County Athletio Director Mike Johnson testified that he made an error and put
the wrong date. l~le further testified the correct date was lilley 16, 2018. He further submitted a
letter marked Exhlbit #3 to the hearing in support of that statement .

Z-'s father, Zelmico Harrnon Sr. testified that he end Z-moved to 1635 B.. Wainut Street
located ln-Benton, Kentucky (l\/larshall County i-ligh School Dlstrlct) on May 16. 2018. They have

~ continued to live there since this tlme. Mn Harmon further testiiied he and Z- moved from 120
Campus Lane, Apt. 200 located in Columbia. Kentucky (Adslr County High School Dlstrict). The
lease for the residence at120 Campus Lane was transferred to lillr. Harmon's oldest son, Zalrnico
Harrnon Jr. This lease is marked as Exhlblt #1 to the hearing. ' _ ‘

When asked why the change in schools, lVir.' Harmon testified that Z-requlred an academic
situation that would allow him to graduate from high school in three years as opposed to the
traditional four-year program When 2-inltially enrolled at Adair County, he also enrolled in
certain on~llne courses that were supposed to help facilitate a three-yeargraduatlon.

Mr, Harmon testified that he had no issue with the athletic program at Adair County. However, he
did indicate there were issues he brought to the attention of the school principal. Aftsr the first few
weeks at Adalr County, Mr. Harmon testified he learned the orr-line courses tn which Z-was
enrolled would notice accepted by the NOAA. As a resuit, Z-e class schedule was changed
while still working towards graduation in three years

n § @_Ei iii

   

 

 

 

 

lil@l§ll'§l

i§ii§ire

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 29 of 65 Page|D #: 6

n n . ...- ,. ..».~..~.~~,.. .. » \
.-'Y .....~.,..'.h¢--nn»'r ~ ~-'» ' -v v s on t ~v-H ' '

At the end cf the year, 2- took the End of Course (“EOC“) exam in English ll and while he
received en “A" in the olaas, he did not get the required score to enable graduation in three years
Per state requirements, a student must get a 154 on the English ll EOC. located a 150. As a

resu?lt, Z'rvouid need to re~take the exam to get the requisite score Z- finished the year with
a 3. GPA. '

When asked how the family selected Nlarshall County i-llgh Schcol, lvlr. Harmon testified that
proximity to an airport was important to any move. ii/lr. Hannon ls a travelling nurse and works
every other weekend in the D.C.-lvleryiand area. Until reoently, Mr. Harmon testified he preferred
driving to the D.C. - iVla'rylend ’area for this empioyment.llowever. a recent motor vehicle accident
caused hlm to decide to fly as he felt lt was a safer. As a result, lVlr. l-lermon testified that they
considered the Lexlngton, Louisvllle1 and Paduoah areas as they were near an airport

Nlr. l-larmon testified that he was familiar with Marshell County l-llgh School because 2- had
played there in the past Nlr. t-larmcn also testified he contacted the school and met with Princlpal

' Petrlcla Greer on April 2, 2018. At that time, ii/lr. l~larmcn stated they inquired and learned about

the academic programs at the school and the desire to graduate in three years (2020) continued
to be a focus of attention.

iVlr. Harmon testified.that it was important to have his son hallenged ecademloally. He mentioned
that'Z- had been ln private schools'most of his llfe. attended the 6"‘ grade at lvleroy in
Maryiand. For the 7“‘ grade. lVlr. l~larrnon testified Z-transferred to nghthouse Chrtstlan in
Tennessee so he would be able to play high school basketball as a 7‘h grader. For the 8“* grade,
Nlr. Harrnon testified Z- transferred to Bowling Green l\lliddle Schocl because the coach .at
nghthouee Chrlstian was no longer there. Following the 8“‘ grade, Z-transferred to Adair
County l-ligh School. When.asked why 2- left Bowllng Green, li/lr. l-lermon stated that lt was
because the coach at Bow|lng Green ngh School»(where he was playing) had left that position
with the school, -

The record contains a newspaper article titled "Harmon l~ieaded to lvtarshall County? Not Just yet,
says dad", The article was written by Edward Marlowe of the Paducah Sun. According to the
testimony of Mr. Harmon, the article was published on Nlay 25, 2018. During the hearing in this
matter, lVlr. l-larrnon acknowledged doing en interview with l\rlr. lillarlowe before the article was
published

lillr. tiarmon testified that at the time of the subject matter interview for the i\/lay 25“‘ article that he
had not yet made a decision about enrollment for Z-. l~ie further stated he did not agree with
everything lVlr. Marlowe wrote, but Mr. Hermon did acknowledge making several statements
attributed to him as a part ol‘ the interview

included in the lilley 25‘“ article, l\rlr. Harmon was quoted as seying: “The problem l have with this
is, l'm a little apprehensive about how...as a freehrnan...(Z-) ied the state in scoring". lVlr.
l-iarmon took no lssue with the accuracy of this statement

The article continued quoting Mr. Harmon as saying: l‘Pleyed for USA Basketbell. Plays on the
EYBL circult. t understand the competitive coaches. but the players (Z- played against with
USA Besketball and EVBL? lt's a whole different ievel. And he’s over (1,500) high school points
.elreedy." lVlr. Harmon agreed he made this statement

Pagc 2 of 7

8

 

 

__________ ,.._... __...
1

`lii>

rig

.ro\

i:“:i
i:‘€»i
l:l
Ei

- ' \‘41 \|¥|-\-l~c‘vu\rvv~nunnl on
, .nu a

. .
m\~I-|¢ w' »!b¢~~, . ~ v.u¢l'~- ~l ~|-. ~\¢n rn\‘\
. \ .. ‘.i.'_... ~'. .t... ...'.. ... . _ :. ra....~.....~.. ..l . .. ‘

nn mun-munn l 1

The lilley 25"‘ article continues by quoting l\/ir. Hel'rnor_t as steting: "| don’t want him to be in a
situation, where. you know, as a freshmen..ihe was good.'And after a summer (lii<e thls)... he’s
obviously going to_be a much better pieyer. l don't want him _io come into a situation where it'e

more about the coech." When asked to confirm this statement Mr. Harrnon indicated that he had
to have said something similar to that

Aiso a- part of the ivle 25th article was a list of schools Mr. Harrn‘on indicated that were under
consideration for including lillarsheil County, McCracl<en County, Scott County, Bowling
Green as weil as a prep route in the heerlnc. Mr. l-iermon_ confirmed these schools as weil as
Trlnity, Ballard, llVlG, Huntington Prep and others. However, ivir. Harrnon also stated that he had

not visited any of these schools lillarsheii County High Sohool was the only school that the
academic curriculum was reviewed or vielted.

Durlng the' hearing tn this matter, i\lir. Hermon acknowledged whoever the coach is at the school

is a consideration when considering e school, Thie wes in direct response to questions about the
May 25“' article

CONCLUS|ON§ OE LAW

The body of law that the C.ornmiseioner is required to consider in reaching conclusions ct lewis
contained in the Kentucky ngh Schoo| AthletioAssocletion Hendbooi<thet includes the Bylaws of
the Kentucky l~'iigh Sol‘iool Athletic Association and the Due Process Procedures. The issues in
this matter specifically lnciude:

Bylaw 6. Transfer Rule

Sec. 1) DOMEST!C STUDENT TRANSFER

a) Any student who has been enrolled in grades nine (9) through twelve (12) and
has participated in any varsity contest in any sport at any school while maintaining
permanent residence in the United States or a United States territory following
enrollment in grade nine (9) and who then transfers schools shell ice ineligible for
interscholastic athletics et the varsity (iirst team) level in any sport for one year
from the date of lest participation in varsity interscholastic athletlce.

b) Any student who has been enrolled in grades nine (9) through twelve (12) and
has participated in any varsity contest in any sport at any school following
enrollment in grade nine (9) who has been previously granted eligibility under the
provisions of Bylew 7 or Bylaw 8 end who then transfers schools shall be ineligible
for interscholastic athletics et the varsity (first team) level in any sport for one year
from the date `of'last participation in varsity interscholastic athletics ’

c) The Ruilng Oiiicer and Commissioner have discretion (birt ere not required) to
waive the period of ineligibility set forth above ii one or more of the following
exceptions in Sec. 2 has been met.

d) A student awaiting a ruling regarding eligibility under the provisions of this bylaw,
shall not be eligible to compete. including practicel at any level during the periods _
defined by Bylew 23.

Ceee Sltuation BL-c-Z actually explains why the member schools or the Aseooietlon las well as
virtually every other state association) have chosen to adopt the transfer rule. it provides:

Pago$ ot'7

Case 5:18-cv-00190-TBR Document 1-2 `Filed 12/13/18 Page 30 of 65 Pag'e|D #: 69

" " '. \l.h.l»'~'¢\mnm' 1.;, l

 

.-»`_ -¢-:<r-~..~.

 

940

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 31 of 65 Page|D #: 70

 

¢¢¢¢¢¢¢¢¢¢¢ "' n winn "'" " -\r c

. ... - »- '.‘.'.'*‘-"’»
» . "r- -. ' .. -. vt \»m.u.t.."... .»- ~ v "..r......l........-. ~.\. -,,g.,,,,....,..\l» .t.)/I ~
rt » l,'. `,, ,. ~- J'n~* n ¢, ¢ . . ,. ,.. "¢-»'

case Bi.-s-Z Why is there a transfer ru|e?

Neerly every state has a transfer rule to protect the integrity ot i_he interscholastic program These
rules are necessary for several reasons including but not limited to, the following principles:

(t) these rules prevent and deter transfers due to recruiting or athletic reasons;

(2) these rules protective opportunities of bona tide resident studente;

(3) these rules provide a fundamentally fair and equitable framework for athletic
competition in an academic setting;

(4) these rules provide uniform standards for all schools tc foliow;

(5) these rules support the educational philosophy that athletics is a privilege Whlch
should not assume a dominant position |n a schools progrem;

(6) these rules keep the focus of educators and students on the fact that students attend
schools to receive en education first. and participate in athletics second;

-(7) these rules maintain the fundamental principle that a high school studentshould live
et horne with parents or a custodian in the event of parental death or incapacitation
and attend school in the school district in which they reeid_e;

(8) these rules reinforce the view that a family is a strong and viable unit end as such is
the best place'io'r students to live while attending high school;

(9) these rules serve as a deterrent to students running away from. oravolding discipline
that has been imposed; and

(10) these rules prevent manipulation cf a residence change or other exception solely or
primarily for the purpose of interscholastic athletics participation and serve to ensure
the integrity oi the rules adherence process

‘ Section 2'of Byiaw 6 contains s list oi exceptions that allow for'a waiver of the orte~year period ot

ineligibility required by Seciion 1 , The exceptions lnclude: a) Reassignment by board oieducation;
b) Transier from non*mernber school; c) i\/illitary assignment d) Bona fide change in residence;
e) Dlvoroe; i) Change in sole custody; g) Change in ioint custody; h).Death; l) Boarding schoois;
and i) Cossation of school program ,

Scction 3 of By|aw 6 contains restrictions that require a denial of a waiver under Bylaw 6 even in
spite of the fact the student may satisfy the requirements ct en exception under Section 2.
Speciilcally. a waiver of the period of ineligibility is not required lf the change in school is motivated
ih whole or part by a desire to participate in athletics at the new school,

Bylew 6 (Transfer ruie) is a product of a series of votes of the schools who have voluntarily
joined the KHSAA. As such, each school, including Adalr County and l\/iarshail County, have
agreed to compliance .

Review of this matter must involve three steps Flrct, lathe student subject to the provisions of
Bylevv 6, Sect|on 1? lt in fact, the student is subject to the rule, dc the circumstances of this
case merit an exception to the period of ineligibility as enumerated in Section 27 Next, if the
student merits an exception under Secilcn 2, is that exception "voided“ by evidence relative to
Sectlon 3 which prohibits the granting of eligibility where it is shown the transfer later athletic
reasons?

` T he KHSAA Due Process Procedure guides this analysis and states the granting ot eligibility

may only be made when the student~athleie or member school in question meets the
standard stipulated in the rule cr it may be granted in cases where strict application of the
Pagc 4 of 7 .

 

 

Q`)’t
U"\_

00

331

U i§tta"lf§@§‘l§’e

@

`Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 32 of 65 Page|D #: 71

um ¢~~u'.»~.~,..»n¢u l l l r¢' n ¢-m~ » n -I..r\. ~v»

..._¢.»»,¢..n - ,. m r.".".~ ~ """"

applicable bylaw is unfair to the student-athlete because the circumstances creating the
ineligibility are clearly beyond the control of all of the parties involved.

Necessarily, each case is reviewed individually and based on material submitted for that case
Thie review within Chapter 'l3B must, and has, focused solely on the record of the case including
written materials properly submitted the testimony at the hearing, the written recommendations

received from the Hearing Ofticor, and any exceptions to the recommended order that are `

received by the'Associaticn in compliance with the procedure No other material outside the
record.and in conflict with KRS Chapter 135 may be considered '

The transfer of 2- l-iarrnon le subject to Byiaw 6, because he participated in varsity athletics at

Adair County ngh School after enrolling in grade nine, and then transferred to lVlarshaii County
High Sci`too|.

Bona Fide Change in Resr'dencc, S_ectlon 2

The review of whether or not the student meets a Scctlon 2 exception must focus solely on the

transfer.of the student from Adalr County High School and the circumstances surrounding that '

transfer. Argument has been made that 2- hae a'bonafldc change in residence under Section
2 of Byiaw 6. . '

According to the exception based on a bona tide change in residencel the period of ineligibility
may be waived lt there has been a bona fide change in residence by the parents and student that
precedes a students change ofschools. Abona tide change of residence means the uninterrupted
moving of the permanent residence of the entire family unit ott-the student as composed when the
student was eligible at the sending school from one school district or defined school attendance
area into another school district or defined school attendance area prior to a change in enrollment
of the student ~

|n this matter, the testimony was uncontested that 2- end his father moved from Coiumbia,
Kentucky to Benton, Kentucky on Nley 16, 2018. lt further testified to that »Z- immediately
enrolled at Marshall County l-llgh Schooi that same day. As a result of the forgoing, there has
been a bonailde change in residence in accordance with Sectlon 2 of Byiaw 6. '

Was the Transfer forAth/etio Reasbns? - Scction 3

Sectton 3 of Bylaw 6 contains restrictions for a denial ot'a waiver even it the student meets an
exception under Section 2 of the Bylaw. As recognized in the Exceptlons _filsd on behalf of 2-
Sectton 3 compels the denial of a waiver if it is shown the transferwas motivated in whole or part
by a desire to participate in athletics at the new school, Again, this analysis is restricted to record
in this matter as set forth in KRS Chapter 13B.

A review ct this record reveals a number of issues in this regard Candidly, Mr. Hannon admitted
in the hearing at this mattor, that whoever the coach is at the school is a consideration when
considering a school, Further, the May 25, 2018 article in the Paducah Sun also supports a
conclusion this move was at least in pan motivated by the desire to participate in athletics at the
new school. ~ -

The subject matter article was focused on the possibility that 2- might the enrolling at iVlarshall
Page 5 of 7

""~---'"¢-~~----'»»~- ........ ,.." » v l l ~.c\ .....~~.\\~~.. ._.»~...-......-.~l-' `-.vr.v/.-...r.*.‘.l.:..'"""‘-"’.'.
.¢ , ~ ¢ .

,_, ,::..L_.-.»...,»..]

 

 

,_.._._‘. -.~ _._._.. ...~< \._,..~(.~.. __ ..

 

l:a]

,l:

OJ

 

,£>

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 33 of 65 Page|D #: 7`2

.».. ~» wl n umw uml¢....m.~»,..."»- m ~.e.nmnu-

l ,» n . .r...,.x.\..i..... '.-\r~'.~'~"' ' '

~ .. ¢.. ~. .....\m.v».. .v ~.-»~-~»-~l
.. " . .t .....‘ .\..r.-.~..v._',.~, -.. . . .\...-_..~.v......, ......"\.-. .. . ~ .

County High School for the upcoming year. A possibility that ended up being true. wtr. Harmon
shared his then his and opinions about coaching and the importance of coaching in the First
Region and to T general Mr. t-larmcn admitted he knew there was wide speculation and
interest in where would be going to school the next year. Wh|le Nir. l-iarmon stated he did
not agree with everything in the article, he failed to contradict any specific statement attributed to
him, At best, he indicated there was context missing in some instances

“`i`he problem l have with this is, i'm a little apprehensive about how...as a freshman...(Z. led
the state in scoring". iVlr. Harmcn admits he made this statement i\llr. l-iarmon also admitted to
saying something similar tc “l dcn't.want him to be in a situation, where,_you know, as a
freshman...he was good. And etter a summer (lli<e thie)... he’s obviously going to be a much

better player. i don't want him to come into a situation where it’s more about the coach." There '

can be no doubt this is a, father who is expressly stating the athletics at a potential school,
specifically the coach would be a compelling factor in any decision.

There ls also the vest history of changing schools for athletic reasons lVlr. i~larmon demonstrated
a pattern where 2- hes changed schools every year for the previous three years citing athletic

reasons for the change each and every time. This necessarily makes this previous changes
relevant to the matter at hond.

lt is true there is evidence that 2- and his father had concerns regarding his academic
preparation for college athletics. While st Adeir County. lt was discovered that Z- was actually
enrolled in courses that would notice accepted by the NOAA. However, once dlscovered, that
issue wes quickly addressed The family has also demonstrated interest in graduating in three
years as well as a desire to continue tracking towards that goai.

However, when taking the evidence as a whc|e, the weight loans decisively towards a conclusion
that the preponderance of evidence indicates that the transfer was motivated in whole or part by
a desire to participate in athletics at the new school.

Due Process Pmcedure

Any consideration under the Due Process standard in this matter must feil. lt ls simply not possible
to conclude that strict application of the applicable bylaw le unfair to the student-athlete because
the circumstances creating the ineligibility are clearly beyond the control ot ali or the parties
invoived. The evidence shows the transferwas motivated in whole or part by a desire to participate
in athletics at the new schooi. This was very much in the control of Z- and his iather.

As a resultl the Hearlng Oiiicer's Recommended Order is REJECTED accordingly Therefore,
Z- is INELlGlBLE to participate in interscholastic athletics at the varsity level at Mershail County
High School -- as lt relates to Bylaw 6 for one year from the date of his last varsity participation,
which would be March 6, 2019. ~

This Order does not address any other eligibility requirements of the Assoclatlon that have not
been the subject of this appeai. The student la expected to meet these requirements This Order
also does not address any local or school eligibility requirements that he or she may be subject
to. .

Page 5 of 7

-...1~»` `

 

Case 5:18-cv-00190-TBR Document 1§2 Fi|éd 12/13/18 ` Page 34 of 65 Pergé|D #: 73

m

n - . ¢~~.\». ¢ m , ... ~
. l

l ~¢~a-l~' l¢vI\ -u \vl¢' -A\\h vw 1¥ ¢ ncua-g \-- *‘~"'4'
_,, ~ .,..,._ ..- . ' .. .. ..--....‘..‘.~,...J.. » . .. .~ ». - - -"'*

No;icg

This is a fined order, effective lmmediate!y. and may be appealed to the appropriate clrcu|t court
pursuant fo KRS 13b.140(1) within thirty (30) days after this final order la mailed or delivered by
personal serv!ce. ' _ -

S|r\cere|y,

. W
Ju|lan Tackett
Commlssloner
xc:

Prfnclpal Patrlcia Greer. Nlarshal\ County High School
Prlncipa| Troy Young, Adair County High Sohoo{
Dennls,Fouat, Attomey for Fam||y

Mr. Todd A\len, Kentucky Department of Educatlor\
|Vlr. Chad Colllns. KHSAA General Counsel

 

Page 7 of 7

 

 

 

 

r v ' .~‘.E
. §a‘.:\i».

-.-.. w.»--

 

_C§\

l
.».H-
~ .
'r~p's

`_
z. °: ..-
4 .,Pl»v :.
",\.‘}\ ~ Y?w

 

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 37 of 65 Page|D #: 76

coMMonEALTH oF KENTUCKY
MARSHALL CIRCUIT CoURT
CIVlL ACTION NUMBER= 18-c1-000436
z- H_, a minor PLAINTIFF
by and through his Parent and

Next Friend, ZALMICO HARMON

v.
MOTION FOR TEMPORARY INJUNCTION AND PETITION FOR STAY
OF ENFORCEMENT OF FINAL ORDER OF THE DEFENDANTS
KENTUCKY HIGH SCHOOL ATHLETIC ASSOClATION DEFENDANT

Comes now the Plaintiff, Z- I-, a minor, by and through his Parent and Next
Friend, Zalmico Harmon, each by and through counsel, and moves this court for a Temporary
Injunction and Petition for Stay of Ent`orcement of the Final Order of the Defendant

FACTUAL SUMMARY

On November 15, 2018, Defendant, KHSAA Commissioner Julian Tackett, issued
Findings of Fact and Conclusions of Law following a KRS 13B Hearing, declaring Z- H-
to be “INELIGIBLE to participate in interscholastic athletics at the varsity level at Marshall
County High School - as it relates to Bylaw 6 for one year from the date of his last varsity
participation, which would be March 6, 2019.”

Plaintiff filed this action on December 5 , 2018, requesting that this Court reverse the
» Final Order of the Defendant, KHSAA, and remand the case for the Defendant to enter a Final
Order declaring the Plaintiff’ s son, Z- H-, to be eligible to participate in high school
athletics upon the bases that the Final Order, was in violation of constitutional provisions;
Without support of substantial evidence on the whole record; Was arbitrary, capricious, or

characterized by abuse of discretion; and/or deficient as otherwise provided by law.

 

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 38 of 65 Page|D #: 77

MOTION FOR TEMPORARY INJUNCTI()N
Speciiically, Plaintiff moves this court for a Ternporary Injunction providing as follows:
Plaintiff requests that this Court reverse the Final Order of the Defendant, KHSAA, and
remand the case for the Defendant to enter a Final Order declaring the Plaintift"s son,
Z-H-, to be eligible to participate in high school athletics upon the bases that said
Final Order vvas in violation of constitutional provisions; Without support of substantial
evidence on the whole record; was arbitrary, capricious, or characterized by abuse of

discretion; and/or deficient as otherwise provided by law, all in violation of KRS
l3B.150(2).

Further, the Plaintifi" respectfully requests a stay of the “t`inal order pending the outcome
of the review” to be ordered by the Marshall Circuit Court, immediately allowing the Plaintiff,
Z- H_, a minor, to participate in high school athletics, in accordance With KRS
l3B.l40(4)(c). As grounds for said Motion, Plaintiff states as follows:

l. CR 65 .04( 1) provides as follows:

“A temporary injunction may be granted during the pendency of an action on

motion if it is clearly shown by verified complaint, afiidavit, or other evidence

that the movant’s rights are being or Will be violated by an adverse party and the

movant wili suffer immediate and irreparable injury, loss, or damage pending a

final judgment in the action, or the acts of the adverse party will tend to render

such final judgment ineffectual.”

“In order to demonstrate a right to a temporary injunction, the movant must first allege possible
abrogation of a concrete personal right....It is also necessary that a clear showing be made that the
rights of the movant will be immediately impaired.... The party seeking the injunction must
demonstrate an urgent necessity for the relief requested.” Com. Ex Rel. Cowan v. Wilkinson,
828 S.W.Zd 610, 612 (Ky. 1992).

2. The Kentucky Supreme Court has recognized that cases of this nature are

appropriate for equitable relief, as follows: “...[R]elief from our judicial system should be

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 39 of 65 Page|D #: 78

available if voluntary athletic associations act arbitrarily and capriciously toward
student-athletes.” National Collegiate Athletic Ass‘n v. Lasege, 53 S.W.3d 77, 83 and 86 (Ky.
2001). _Sgg al_so Indiana High School Athletic Ass‘n, Inc. v. Widernan, 688 N.E.Zd 413
(lnd.Ct.App. l997)(copy attached).

3. In the case at bar, the ability of a 16 year old child to participate in high school
athletics has been arbitrarily, capriciously and erroneously taken from him by the Defendant,
KHSAA, Every child who walks into a Kentucky high school is afforded the right to participate
in extra-curriculait school activities, Which are an integral component of the matriculation
process Certainly, these types of activities fall within the spectrum of inalienable rights
described by the Founders of this country as “lii`e, liberty and the pursuit of happiness” in the
Declaration of Independence.

4. _The rights of Plaintit`t"s son, 2- H_, have been immediately impaired by
the Final Order of the Defendant, KHSAA, as ofNovember 15, 2018. Once each day of a child’s
life concludes, there are no opportunities for a “do over,” a make-up game, and he cannot hit the
“refresh” button. To date, the Plaintift’s minor child has already missed several basketball
games, many practices and even more opportunities to interact with his teammates upon the field
of endeavor. Those days are gone and cannot be given back to him. Absent immediate relief,
this chapter of his young life will be concluded before he has the opportunity to Write same.

5. There is an urgent necessity for the relief sought, as most reported cases involving
the Defendant, KHSAA, are not addressed by Kentucky appellate courts upon the basis that the
issues are usually moot within a matter of monthsh See Kentucky High School Athletic Ass’n v.

Davis, 77 S.W.3d 596 (Ky. App. 2002), and Kentucky High School Athletic Ass'n v. Runyon,

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 40 of 65 Page|D #: 79

920 S.W.Zd 525 (Ky. 1996).

6. The KHSAA issued its Final Order, determining that the Plaintiff’s child was
ineligible to participate in high school athletics, claiming that Plaintiff’s decision to attend
l\/Iarshall County High School was motivated “in part by a desire to participate in athletics at the
new school.” (Final Order, Exhibit A to Complaint). ln making this determination, the KHSAA
arbitrarily`and capriciously applied its rules toward the Plaintiff, and issued its Final Order
without the support of substantial evidence In point of fact, the KHSAA Final Order is grossly
contrary to the evidence offered at the Hearing. 4

7. In support of said Motion, the Plaintiff tenders the Verified Complaint and
Exhibits filed in this action, in particular, the Final Order of the Defendant, KHSAA, dated
November 15 , 2018 (Final Order, Exhibit A to Complaint).

8. In support of said Motion, the Plaintiff tenders a copy of the video recording of
the Septeinber 28, 2018, hearing before the Kentucky High School Athletic Association hearing
officer, with testimony taken under oath pursuant to KRS 13B.080 and KRS 13B.090 (see
Hearing Recording, Exhibit B, to Complaint), received by Plaintiff from the KHSAA on
November 21, 2018. This is a type of “other evidence” permitted to be utilized for the granting
of a temporary injunction under CR 65.04; particularly since a Court considering a review of a
final order following KRS 13B Hearing is strictly confined to the record establishing the Final
Order in question KRS l3B.150(l).

8. In support of such Motion, Plaintiff has tendered a proposed temporary injunction
bond as required by CR 65.05.

9. A proposed temporary injunction will be tendered at the hearing on this Motion.

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 41 of 65 Page|D #: 80

10. A Memorandum of Law in Support of Motion for Temporary lnjunction is filed
contemporaneously with this Motion,

WHEREFORE, Plaintiff requests as follows:

l. For a temporary injunction to issue forthwith, pending a final outcome on the
merits of this action, following a hearing on same; and for

2. Any other relief to which the Plaintiff may appear entitled.

Respectfully submitted,

tlQerl:-/

Wiil'iam"c. Adams, iii

Attorney at Law

291 Main Street; P.O. Box 1419
Murray, Kentucky 42071
Telephone: (270) 753-1292
Telefax: (270) 753-5648
Attorney for Plaintiff

 

NOTICE
You are hereby notified that the foregoing Motion will be submitted to the Marshall
Circuit Court, 80 Judicial Drive, Benton, Kentucky 42025, for its consideration at the

hour of 2:00 P.M., Central Time on the 14th day of December, 20 8, or as oon thereafter as

531
¢-_.....s

William C. Adanis, III

meets the convenience of the court.

 

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 42 of 65 Page|D #: 81

CERTIFICATE OF SERVICE
I, William C. Adams, III, do hereby certify that a true and accurate copy of the foregoing

Was sent by ordinary U.S. Mail and as specifically set forth below to all of the following on this

the lOth day of December, 2018:

Hon. Andrew Beshear

Kentucky Attorney General

.118 Capitol Building; 700 Capital Avenue
Frankfort, KY 40601

Chad Collins, Esq.,

Kentucky High School Athletic Association
2280 Executive Drive

Lexington, Kentucky 40505

and via email

with the Original filed With the Marshal] Cir

 

 

William C. Adarns, III

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 43 of 65 Page|D #: 82

lndiana High School Athletic Ass'n, lnc. v. Wideman, 688 N.E.2d 413 (1997)

 

122 Ed. Law Rep. 1268`

688 N.E.2d 413
Court oprpeals of Indiana.

INDIANA HIGl-I SCHOOL ATHLETIC
ASSocIATIoN, INC., and Bob Gardner, 121
in his Capacity as Cornmissioner of
the Indiana High School Athletic
Association, Inc., Appellants-Defendants,
Paul Crousore, in his Capacity as Principal of
WarsaW Commtlnity High School, Defendant,
V.
Samantha WIDEMAN, By and Through her
next friend and parents, J ames WIDEMAN
and Penny Wicieman, Appellee-Plaintiff.

No. 43Ao3-9701-CV-8.
|
Dec. 15, 1997.

Synopsis

High school student brought action seeking to enjoin
Indiana High School Athletic Association (IHSAA) from [3]
enforcing decision finding her ineligible to play high
school sports. The Kosciusko Superior Court, Robert
Burner, J., granted preliminary injunction IHSAA sought
interlocutory appeal The Court of Appeals, Hof`fman,
J., held that: (l) substantial evidence supported court's
finding that decision by IHSAA that student's move to
another school district was athletically motivated such
that she was ineligible to participate in school sports for
one year was arbitrary and capricious, and (2) student
showed that decision would cause her irreparable harm
and that her legal remedies were inadequate

l4l

Af`firmed.

West Headnotes (10)

[1] Appeal and Error
®=~ Preliminary injunction;temporary
restraining order
. . [51
In]unction
era Discretionary Nature of Remedy

Grant or denial of preliminary injunction rests
within trial court's equitable discretion, and

appellate court will reverse only if trial court's
action constitutes clear abuse of discretion

Cases that cite this headnote

Injunction
on Grounds in general;multiple factors

Generally, court considers four factors in
determining propriety of injunctive relief:
(l) whether plaintist remedies at law
are inadequate, thus, causing irreparable
harm pending resolution of action, (2)
whether plaintiff can demonstrate reasonable
likelihood of success on merits; (3) whether
threatened injury to plaintiff outweighs
threatened harm grant of relief would
occasion upon defendant; and (4) whether
public interest would be disserved by granting
relief. Trial Procedure Rule 52(A)(]).

l Cases that cite this headnote

Appeal and Error

e»»»- Preliminary injunction;temporary
restraining order
Review of grant or denial of preliminary

injunction is limited to whether trial court
abused its discretion

Cases that cite this headnote

Appeal and Error
ear Prelirninary injunction;temporary

restraining order

On review of grant or denial of
preliminary injunction, appellate court will
neither reweigh evidence nor resolve factual
controversies, but lo oks to special findings of
fact to see whether they validly support court's
decision.

Cases that cite this headnote

Appeal and Errol'

few Preliminary injunction;temporary
restraining order
On review of grant or denial of preliminary
injunction, court’s findings will not be set

 

WESTLAW © 2018 _l"hornsor) Reu'ters. l\lo claim to original U.S. Go\/er'nrni-.'-n'it V\/orks. l l

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 44 of 65 Page|D #: 83

indiana High School Athletic Ass‘n, |nc. v, Widernan, 688 N.E.Zd 413 (1997)

 

122 Ed. i_aw Rep. 1265

lGl

lsi

l9l

aside unless they are “clearly erroneous,”
meaning both insufficient to disclose valid
basis for legal result reached in judgment and
unsupported by evidence of probative value

Cases that cite this headnote

Edueation
ea J udicial intervention

When reviewing Iridiana High School Athletic
Association (IHSAA) eligibility decisions,
trial court is limited to reviewing record of
proceedings conducted before IHSAA with
respect to factual determinations made by
IHSAA.

l Cases that cite this headnote

Education
€¢'= Judicial intervention

When reviewing Indiana High School Athletic
Associat.ion (IHSAA), court may not reweigh
evidence or judge witness' credibility but
simply analyzes the record as a whole,
including both record of proceedings before
IHSAA together with any properly admitted,
relevant new evidence presented to trial court,
to determine whether IHSAA's findings were
supported by substantial evidence.

l Cases that cite this headnote

Education
raw J udicial intervention

Decision by Indiana High School Athletic
Association (IHSAA) must be overturned
when it is determined that IHSAA acted
arbitrarily and capriciously in making
decision.

1 Cases that cite this headnote

Injunction
i>-'+ Athletics

Substantial evidence supported court's finding
that decision by Indiana High School Athletic
Association (IHSAA) that student's move
to another school district was athletically

motivated such that she was ineligible to
participate in school sports for one year
was arbitrary and capricious, and, thus,
student had shown reasonable likelihood for
success on merits for purposes of preliminary
injunction barring IHSAA from rendering
student ineligible; family's change of residence
was bona fide as defined by IHSAA rules, and
family moved for legitimate family, health and
employment concerns such as to be closer to
elderly family members and to avoid parents'
commute to work.

Cases that cite this headnote

[10] Injunction
tier Athletics

High school student showed that decision
by Indiana High School Athletic Association
(IHSAA) rendering her unable to participate
in high school sports for one year would
cause her irreparable harm and that her
legal remedies were inadequate, where student
was junior in high school and ruling would
substantially impair her high school athletic
career.

Cases that cite this headnote

Attorncys and Law Firms

*415 Robert M. Baker, III, Johnson Smith Pence
Densborn Wright & Heath, Indianapolis, for Appellants-
Defendants.

Steven R. Hearn, Millard P. Plumlee, Lemon, Armey,
Hearn & Leininger, Warsaw, for Appellee~Plaintiff
Samantha Wideman, by and through her next friend and
parents, J ames Wideman And Penny Wideman.

OPINION

HOFFMAN, Judge.

Appellants~defendants Indiana High School Athletic
Association, Inc,, and Bob Gardner, in his capacity
as Commissioner of the Indiana High School Athletic

 

WESTLAW © 2018 `ihomaon Ren'iers. i\ir) claim to oi"ig;gii'\ai U.S. Governmerit Wox'l<s. 2

Case 5:18-0v-OOlQO-`|"BR Document 1-2 Filed 12/13/18 Page 45 of 65 Page|D #: 84

lndiana High School Athletic Ass'n, lnc. v. Wideman, 688 N.E.2d 413 (1997)

 

122 Ed. Law Rep. 1268

Association, Inc. (collectively referred to as IHSAA) bring
this interlocutory appeal from the trial court's grant
of appellee-defendant Samantha Wideman's (Samantha)
preliminary injunction enjoining the IHSAA from
rendering Samantha ineligible to compete in high school
athletics for a period of 365 days.

Until August 9, 1996, Samantha and her parents, James
and Penny Wideman, lived in Mentone, Indiana, which
is approximately l7 miles southwest of Warsaw, Indiana.
Samantha was enrolled at Tippecanoe Valley High School
(Tippy Valley) where she competed on the girl’s varsity
volleyball and basketball teams during the 9th and lOth
grades. According to newspapers, Sarnantha was expected
to be “the cornerstone” of Tippy Valley's basketball
program during her junior and senior years.

.T ames and Penny work in Warsaw and commuted back
and forth to work. Penny's father, a stroke victim who
suffers from blindness, hearing loss and heart disease, lives
in Warsaw. In the fall of 1995, it was discovered that
Penny's mother had developed a brain tumor. During her
mother's illness, Penny was the primary care giver for both
her parents. After Penny's mother passed away in May
of 1996, Penny became solely responsible for the care of
her father. James also has a widowed father who lives
in Warsaw. Further, J ames himself has multiple sclerosis,
and in February of 1996, his condition worsened due in
part to his workload and a loss of sleep.

In June of 1996, the Widemans listed their home in
Mentone for sale and in August of 1996 they sold it
at full list price and moved to Warsaw, The Widemans
purchased land in Warsaw and began constructing a new
home in the fall of 1996. On August 9, 1996,,S`amantha
enrolled at Warsaw Community High School (WCHS).

At WCHS Samantha sought to play Varsity sports.
Based upon an investigation by the IHSAA Assistant
Commissioner, it was determined that Samantha‘s
transfer from Tippy Valley to WCHS was “primarily
for athletic reasons” and she was declared ineligible
for a period of 365 days based on IHSAA Rule 19-
4. Rule 19-4 provides that a student athlete who
transfers schools for “primarily athletic reasons” may be
ineligible to participate in interschool athletics. Samantha
appealed the Assistant Commissioner's decision, and on
October 16, 1996, a hearing was held before the IHSAA
Executive Committee. On October 28, 1995, the Executive

Committee issued its ruling upholding the decision of
the Assistant Commissioner. On November 12, 1996,
Samantha filed the present case with the Kosciusko
Superior Court seeking to enjoin the IHSAA from
enforcing its decision. The trial court granted Samantha‘s
injunction, and the IHSAA now appeals.

On appeal the IHSAA raises two issues, which this Court
consolidates on review: whether the trial court erred in
granting Sarnantha's preliminary injunction enjoining the
IHSAA from rendering Sarnantha ineligible to compete in
high school athletics for a period of 365 days following her
transfer from Tippy Valley to WCHS.

*416 {l] [2] The grant or denial of a preliminary
injunction rests within the trial court's equitable
discretion, and this Court will reverse only if the trial
court's action constitutes a clear abuse of discretion. L.E.
Services v. State Lottery Com'n, 646 N.E.Zd 334, 349
(Ind.Ct.App. 1995), trans denied Generally, the trial court
considers four factors in determining the propriety of
injunctive relief:

(l) whether plaintiffs remedies at law are inadequate,
thus, causing irreparable harm pending resolution of
the action;

(2) whether the plaintiff can demonstrate a reasonable
likelihood of success on the merits;

(3) whether threatened injury to the plaintiff outweighs
the threatened harm the grant of relief would
occasion upon the defendant; and

(4) whether the public interest would be disserved by
granting relief .

Id.; Kennedy v. Kennedy, 616 N.E.Zd 39, 41
(Ind.Ct.App.l993), trans. denied Ind.Trial Rule 52(A)(l)
further requires a trial court to enter special findings of
fact when it grants or denies a preliminary injunction

[3] [4] [5] l Review of the grant or denial of a preliminary
injunction is limited to whether the trial court abused
its discretion Kennedy, 616 N.E.Zd at 4l. This Court
will neither reweigh the evidence nor resolve factual
controversies Id. Instead, this Court looks to the special
findings of fact to see whether they “validly support the
[trial] court's decision.” ld. (quoting Fumo v. Medical
Group of Michigan Ciry, 590 N.E.zd 1103, 1107_1108
(Ind.Ct.App.l992), lrans. denied ). Findings will not be set

 

WESTLAW (C'> 2018 Thcrnson Reu'lers. No claim to orlg;inat U,S, Go\/errunent Works. 3

Case 5:18-cv-00190-TBR Docurnent 1-2 Filed 12/13/18 Page 46 of 65 Page|D #: 85

indiana High School Athletic Ass'n, lnc. v. Wideman, 688 N.E.2d 413 (1997)

 

122 Ed. LaW Rep. 1268

aside unless they are “clearly erroneous,” meaning both
“insufficient to disclose a valid basis for the legal result
reached in judgment” and “unsupported by evidence of
probative value.” Fumo, 590 N.E.Zd at 1108. This Court
reviews the overall sufficiency of the evidence as a matter
oflaw. Id. at 1107.

[6| I7l [8] [9]
that Samantha failed to demonstrate a probability of
success on the merits. When reviewing IHSAA eligibility
decisions, a trial court is limited to reviewing the record
of the proceedings conducted before the IHSAA with
respect to the factual determinations made by the IHSAA.
The court may not reweigh the evidence or judge Witness‘
credibility but simply analyzes the record as a whole,
including both the record of proceedings before the
IHSAA together with any properly admitted, relevant new
evidence presented to the trial court, to determine whether
the IHSAA's findings were supported by substantial
evidence. Ind. High School Athletic Ass'n v. Avant, 650
N.E.Zd 1164, 1168 (Ind.Ct.App.l995), trans. denied; Kriss
v. Brown, 180 Ind.App. 594, 599-600, 390 N.E,2d 193,
197 (1979); see also Terrell v. Pa]omino Horse Breeders of
Amerz’ca, 414 N.E.Zd 332, 335 n. 23 (Ind.Ct.App.1980).
However, the IHSAA's decision must be overturned when
it is determined that the association acted arbitrarily
and capriciously in making the decision. See IHSAA v.
Schafer, 598 N.E.Zd 540, 558 (Ind.Ct.App.l992), trans.
denied

The IHSAA's determination that Samantha was
athletically ineligible was based on IHSAA Transfer Rule
19-4 governing transfer eligibility which states:

To preserve the integrity of
interschool athletics and to
prevent or minimize recruiting,
proselytizing and school ‘jumping’
for athletic reasons, regardless of the
circumstances, student athletes who
transfer from one school to a new
school for primarily athletic reasons
or as a result of undue influence
will become ineligible to participate
in interschool athletics in the new
school for a period not to exceed
365 days from the date the student
enrolis at the new school[.]

(Emphasis added.) A “[t]ransfer for primarily athletic
reasons” is detined, but is not limited to:

a. a transfer to obtain the athletic advantage of a
superior, or inferior, athletic team, a superior athletic
facility or a superior coach or coaching staff;

SPCCiHCaHY» the IHSAA °Omends b. a transfer to obtain relief from a conflict with the

philosophy or action of an administrator, teacher or
coach relative to athletics;

c. a transfer seeking a team consistent With the student's
athletic abilities;

*417 d. a transfer to obtain a means to nullify punitive
action taken by the previous school,

IHSAA Rule 19. Under Rule 19-5, a student who
transfers with a corresponding change of residence to a
new school district by the student's custodial parent(s)
may be declared immediately eligible to participate
provided the change of residence was bona iide. Id. As set
forth in the rule:

Determination of what constitutes a ‘bona fide’ change
of residence depends upon the facts in each case,
however, to be considered, the following facts must
exist:

a. the original residence must be abandoned as a
residencc; that is, sold, rented or disposed of, or in
the process of being disposed cf as a residence and
must not be used as a residence by any member of the
student‘s immediate family; and

b. the student‘s entire immediate family must make the
change and take with them the household goods and
furniture appropriate to the circumstances Under no
circumstances can a single family unit have two cr
more residences for eligibility purposes

IHSAA Rule l9.

The motivation behind Samantha's transfer to WCHS was
a factual issue before the IHSAA. The trial court held
that the IHSAA's decision declaring Samantha ineligible
Was arbitrary and capricious based on its finding that
there was insufficient evidence to support the IHSAA's
determination that the move was made primarily for
athletic reasons

 

WESTLAW © 2018 `l"bc.)rnsor') Reuterc~. No claim to originai U.S. Gover'nrnerrt Works. 4

Casé 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 47 of 65 Page|D #: 86

indiana High School Athletic Ass'n, lnc. v. Wideman, 688 N.E'2d 413 (1997)

 

122 Ed. Law Rep. 1268

In the present case, the uncontroverted evidence is clear
that the Widemans’ change of residence was “bona tide”
as defined by the IHSAA rules. In August of 1996, the
Widemans sold their horne at its full list price and moved
to Warsaw where they lived with James' father while
awaiting the construction of their new home. Although
the Widemans looked at land south of Warsaw, which
was still in the Tippecanoe Valley School District, they
ultimately decided to build a house near James' father in
the area where James grew up. In Samantha's IHSAA
transfer report, Duane Burkhart, Tippy Valley's Athletic
Director, further stated that when he signed the question
regarding Samantha's athletic eligibility at WCHS “yes/
no,” what he meant was that he believed that Samantha
would be eligible as long as her parents sold their home
in the Tippecanoe Valley School District and moved the
family to Warsaw. Thus, by Burkhart‘s own admission,
Sarnantha was eligible to compete in WCHS's athletic
program.

The IHSAA contends that the trial court ignored
the IHSAA's Finding No. 7(a)~(f) Which sets forth
instances demonstrating the Widemans' dissatisfaction
with the Tippy Valley girl's basketball program. The
evidence supporting these allegations is based primarily
on handwritten affidavits from purported witnesses
which were submitted on the day of the hearing and
after the IHSAA Assistant Commissioner had made his
decision. A large portion of the evidence was conflicting,
unsubstantiated, and hearsay.

First, as to the subsection 7(a) regarding Penny telling
Mike Walters and Steven 'l`ucker during the 1994~
1995 basketball season that if Burkhart was back the
following year as coach, they were considering moving
to Plymouth, Indiana. These statements have little
bearing on this case as the Widemans did not move to
Plymouth but rather moved to Warsaw for legitimate
family reasons Subsection (b) cites an incident in early
December 1995 Wheil the Widemans telephoned Athletic
Director Burkhart after Samantha was dismissed from
basketball practicel Burkhart remembers that at the
time Penny threatened to move. Penny, however, does
not remember threatening to move. Subsection (c) is
based on hearsay in which John Parker, the father of
another Tippy Valley player, told Burkhart that the
Parkers were possibly moving away and that he heard the
Widemans and Glingles had also discussed moving The
IHSAA's Finding 7(d) cites Diane Yarkin, President of the

Tippy Valley School Board, who stated that Penny had
told her about the conversation with Burkhart. Yarkin,
however, also testified that given the Widemans' family
situations she believed that the Widemans had legitimate
reasons for moving to Warsaw. Subsection (e) involves
an incident in February *418 of 1996, when Penny
Wideman and Luanne Parl<;er requested a meeting to
discuss the basketball program. In attendance at the
meeting was Dr. Karen Boling, Superintendent of Tippy
Valley; Yarkin; and Burkhart. Burkhart stated that at the
meeting he asked Penny and Luanne whether they were
considering moving. Yarkin, however, does not remember
the conversation about moving. Finally, in subsection (i`),
the IHSAA cites statements which Burkhart alleged that
Rita Price, a local radio announcer, had made to him
at the Kosciusko County 4-H Fair. Price denied making
the statements, and Burkhart himself acknowledged that
if anything Price was passing on a rumor. The evidence
supporting IHSAA Finding No. 7(a)-(f) is inconclusive at
best and does not support the IHSAA's conclusion that
Samantha‘s transfer to WCHS was motivated “prirnarily
by athletic reasons.”

The IHSAA's decision further ignores its own Findings
Nos. 1-5 which uphold the conclusion that the Widemans'
move was not athletically motivated There is substantial
evidence that the Widemans moved from Mentone to
Warsaw primarily for legitimate family, health and
employment concerns rather than athletic reasons. J ames
and Penny Wideman both have elderly parents living
alone in Warsaw. Penny's mother recently passed away,
and her father is unable to independently care for himself
and requires close monitoring and observation Penny's
father is now dependent on her to prepare his meals,
transport him to medical appointments, buy his groceries
and do his housecleaning. James and Penny also work
in Warsaw. They each commute 25 to 30 minutes one-
way along a winding road from Mentone to Warsaw. The
frequent commutes were burdensome to both J ames and
Penny and created hardships on their marriage and home
life. Additionaliy, James‘ multiple sclerosis has worsened
recently, in part, due to his workload and a loss of sleep.
The Widemans admittedly expressed concerns about the
civility of Tippy Valley's coaching staff in a meeting with
school administrators in February of 1996, However, this
cannot be considered evidence that Samantha's transfer
was “primarily for athletic reasons.” Additionally, J ames
Wideman‘s inquiry into the academic ratings of other
schools cannot be considered evidence to support the

 

WESTLAW © 2018 `l`homson Ren'lera No claim to Origlnul U.S. Goverru'nent \I\/orks. 5

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 48 of 65 Page|D #: 87

indiana High School Athletic Ass‘n, lnc. v. Wideman, 688 N.E.Zd 413 (1997)

 

122 Ed“.*L`aw Rep. 1268

IHSAA's decision The Widemans had been considering
moving nearer to Warsaw and cannot be criticized for
checking other schools before finalizng their decision to
move.

The iHSAA's suggestion that Samantha live with a
relative or commute from Warsaw to Tippy Valley is in
direct conflict with the philosophy underlying the IHSAA
eligibility transfer rules. The stated philosophy of the
IHSAA transfer rule provides in part:

c. Standards governing residence and transfer are a
necessary prerequisite to participation in interschool
athletics because:

******

(6) they maintain the fundamental principle that a
high school student should live at home with his/
her parents or legally-appointed guardian (if the
parents are deceased) and attend school in the
school district in which the parents or guardians
live;

(7) they reinforce the view that the family is a strong
and viable unit in our society, and as such, is the
best place for students to live while attending high
school[.]

IHSAA Manual Rule 19. Clearly, Samantha's desire to
live with her parents in Warsaw and to attend school in
the district where they live is in keeping with the IHSAA's
own philosophy. The trial court did not err in concluding
the IHSAA's decision was arbitrary and capricious
Therefore, Samantha has a reasonable likelihood for
success on the merits of the case.

IHSAA, relying on Whiteco Industrz`es, Inc. v. Nz'ckolick,
549 N.E.Zd 396 (Ind.Ct.App.l990), also argues that the
trial court failed to enter specific findings on each of
the factors relative to granting a preliminary injunction
Initially, it is noted that the present case is substantially
different from Whiteco where the trial court granted
defendant's motion for a preliminary injunction without
entering any findings of fact and conclusions of law as
required by Ind.Trial Rules 52(A) and 65(D). Here, the
trial court *419 entered numerous findings of fact and
conclusions of law supporting its grant of Samantha‘s
motion for preliminary injunction The record discloses
sufficient evidence to support these factors and the trial

court's conclusion that the IHSAA acted arbitrarily and
that Samantha would suffer irreparable injury unless the
enforcement of the IHSAA's decision was enjoined

[10] As previously discussed, there is substantial evidence
in the record that Samantha did not transfer “primarily
for athletic reasons” and that the IHSAA's ruling was
arbitrary and capricious The court also found that
Samantha is a junior in high school and that the IHSAA's
ruling would substantially impair her high school athletic
career. These facts lead to the conclusion that Samantha‘s
legal remedies were inadequate and that the enforcement
of the ruling would cause her irreparable harm.

The IHSAA argues in footnote 8 of its appellants' brief
that the threatened injury to the IHSAA members, in
particular WCHS as a whole, outweighs any threatened
harm to Samantha. In part, the IHSAA points to the
IHSAA Restitution Rule, Rules 3~9 and 17-6. This
Rule requires restitution in the event that an injunction,
which allowed a student who was ineligible under the
rules to participate, is later voluntarily vacated, stayed,
reversed or finally determined to have been unjustified
Restitution may include forfeiture of games, return of
individual or team awards, and return of funds received
by schools in a tournament In Ind. High School Athletic
Ass'n v. Avant, 650 N.E.Zd 1164 (Ind.Ct.App`1995),
this Court specifically found this rule to be manifestly
unreasonable, thereby upholding the trial court's decision
prohibiting its enforcement against a student and member
school, Additionally, the effect of Samantha's eligibility
or ineligibility on WCHS girls‘ basketball program and its
season competitors is too speculative in nature.

The IHSAA further contends that the trial court's
ruling has an effect on the IHSAA's right to self-
government Decisions cf the IHSAA, however, have long
been held judicially reviewable even absent an expressed
constitutional right. See e.g., Haas v, So. Bena' Comm.
School, 259 Ind. 515, 519, 289 N.E.Zd 495, 497 (1972);
Avant, 650 N.E.Zd at 1167; Schafer, 598 N.E.Zd at
547-550. Additionally, the trial court found that the
IHSAA is a quasi-public institution and that there is an
overriding public interest that it does not act arbitrarily in
dealing with its member schools or their student athletes.
Accordingly, this finding establishes that the public
interest would not be disserved by granting Samantha
injunctive relief from the enforcement of an arbitrary
and capricious ruling by the IHSAA. The trial court did

 

WE$"(LAW © 20'18 `"l‘“hcu'\e<')n Rei.l'ters. l\lo claim to original t.l,S. (“So\/ernrnenl V\/or‘l<s. 6

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 49 of 65 Page|D #: 88

|ndiana High School Athletic Ass'n, lnc. v. Wideman, 688 N.E.Zd 413 (1997)
122 Ed. Law Rep. 1268

 

not abuse its discretion by preliminarily enjoining the
enforcement of the IHSAA's ruling. The judgment of the STATON and DARDEN, JJ., concur.
trial court is affirmed

 

All Citations
Aft`lrmed.
688 N.E.Zd 413, 122 Ed. Law Rep. 1268
End of Document © 2018 Thomsori Reuters. No claim to original U.S. Government Work€..

 

WESTLAW © 2018 Thom:zc)n Reu'ters. NO Cl&iim to Original U.S. C-§r)ven'im<t~mt Worl<s;. 7

 

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 50 of 65 Page|D #: 89

COMMONWEALTH OF KENTUCKY
MARSHALL CIRCUIT COURT
CIVIL ACTION NUMBER: 18~CI-000436
Z- H_, a minor PLAINTIFF
by and through his Parent and
Next Friend, ZALMICO HARMON
v.
MEMORANDUM OF LAW IN SUPPORT
E
MOTION FOR TEMPORARY INJUNCTION
KENTUCKY HIGH SCHOOL ATHLETIC ASSOCIATION DEFENDANT
Comes now the Plaintit`f, Z-H_ a minor, by and through his Parent and Next
Friend, Zalmico Harmon, each by and through counsel, and provides the following Memorandum
of Law in support of his Motion for Temporary lnjunction.
MEMORANDUM
This appeal ofthe Final Order of the Defendant, KHSAA, dated November 15, 2018, and
Original Action is premised upon the Defendant’s application of KHSAA Bylaw 6, commonly
known as the “Transfer Rule,” Section 3(d), to the detriment of the Plaintifi', child. KHSAA

BylaW 6, Section 3(d) provides as follows:

“A Waiver of the period of ineligibility is not required to be granted for those students
satisfying one ofthe exceptions in Sec. 2:

d) If the change in schools is motivated in Whole or part by a desire to
participate in athletics at the new school, including but not limited to:

(l) If a student participates on a school team that is coached by a coach
associated in that same sport at a high school, and the student then
transfers to the member school Where the coach is employed (paid
or volunteer at any level);

(2) If a student receives instruction (paid or unpaid) from a coach

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 51 of 65 Page|D #: 90

associated in that same sport at a high school without expressed
consent of the enrolled school, and the student then transfers to the
member school where the coach is employed (paid or volunteer at
any level);
(3) lf a student participates on a nonschool (i.e. AAU, American
Legion, club settings, summer program, etc.) team that is affiliated
with or coached by a coach associated in that same sport at a
member school and the student then transfers to the member school
Where a coach is employed (paid or volunteer at any level); or
(4) If the student resides with any athletic coach or any other member
of the school staff or team member (including parents and
boosters).”
(emphasis supplied). In evaluating the intent behind the predecessor to the present Transfer
Rule, the Kentucky Court of Appeals has stated: “[t]transfer rule contained in By-law 6 is a valid
regulation intended to eliminate the pernicious practice of recruiting high school athletes.”
Kentucky High School Athletic Ass'n v. Hopkins County Bd. of Ed., 552 S.W.Z‘d 685, 687
(Ky,App. 1977). Yet, even a valid regulation may be applied in an invalid manner.

At the hearing, there was no evidence, testimony, or Findings in the KHSAA Final Order _
indicating that the Piaintiff’ s child was recruited by Marshall County High School. While being
questioned by the KHSAA, Marshall County High School Athletic Director Mike Johnson
testified that he was not aware of any person recruiting the minor child on behalf of Marshall
County High School (Hearing Tape2 at 31 :20). in addition, and also upon specific inquiry from
the KHSAA, Plaintiff specifically denied that his child was recruited to attend Marshall County
High School (Hearing Tape at 1:12:56 through 1:14114).

Notwithstanding the foregoing, the KHSAA issued its Final Order, determining that the

Plaintiff’ s child Was ineligible to participate in high school athletics, claiming that Plaintifi’ S

 

Case 5:18-cv-OOl90-TBR Document 1-2 Filed 12/13/18 Page 52 of 65 Page|D #: 91

decision to attend Marshall County High School was motivated “in part by a desire to participate
in athletics at the new school.” (Final Order, Exhibit A to Complaint). ln making this
determination, the KHSAA arbitrarily and capriciously applied its rules toward the Plaintiff, and
issued its Final Order without the support of substantial evidence In point of fact, the KHSAA
Final Order is grossly contrary to the evidence offered at the Hearing.

The Findings of Fact and Conclusions of Law set forth in the Final Order of the KHSAA

can be accurately summarized as follows:
A. Findings of Fact numbered as Paragraphs 1 through 8 are not disputed by Plaintiff.

B. Findings of Fact Paragraphs numbered 9, lO, ll, 12, 13, 14, 15 and 16, contain
incompetent, irrelevant and inadmissible evidence As such, the Conclusions of
Law based upon those Factual Findings; specifically, Paragraphs 32, 33, 34 and
35 ; are likewise arbitrary, capricious and an abuse of discretion

C. Conclusions of Law numbered 18 - 31 contain the KHSAA’s recitation of its

perception of the law to be applied in this action, and, as such, are not derivative
of any Findings of Fact.

D. Paragraph 36 is the only Conclusion of Law that addresses anything other than the
incompetent evidence referenced in the preceding paragraphs, and addresses the
Plaintift’s concerns relative to academies for his child.

E. The conclusion of the Commissioner as found in Paragraph 37, is arbitrary,
capricious and an abuse of discretion.

In sum, the Final Order was not supported by substantial evidence (see Numbered Final Order,
Exhibit D to Complaint) and was issued in violation of KRS l3B.150(2), as follows:

I. The Final Order of the KHSAA was issued without support of substantial
evidence on the whole record, with the KHSAA making erroneous, arbitrary and
capricious interpretation of the facts and law at issue.

Il. As it is written, KHSAA Bylaw 6, Section 3(d) lends itself to erroneous, arbitrary

and capricious interpretation by the KHSAA and does not include sufficient
Safeguards which will protect the due process interests of affected individuals,

Case 5:18-cv-OOl90-TBR Document'l-Z Filed 12/13/18 Page 53 of 65 Page|D #: 92

including the Plaintiff.

IIl. As it is written, KHSAA Bylaw 6, Section 3(d) infringes upon the constitutional
right of Plaintiff to parent his child and is deficient as otherwise provided by law.

IV. Plaintiff was not provided with a Notice of Evidence to be utilized by the KHSAA
against him in violation of the KHSAA's own Due Process Rules, Section Z(f)(l),
and KRS l3B.090(3).

A discussion of each of these errors follows.

I. The Final Order of the KHSAA was issued without support of substantial evidence
on the whole record, With the KHSAA making erroneous, arbitrary and capricious
interpretation of the facts and law at issue.

During the course of the hearing of this matter, KHSAA counsel initially questioned
Plaintiff regarding the logistics of his Bona Fide Change in Residence as relative to Bylaw 6
(Hearing Tapel at 6:40 to l4:51, 16:00 to 18:06). Thereafter, KHSAA counsel inquired as to the
reasons for Plaintiff s change of residence from Adair County to Marshall County following the
conclusion of his child’s 9th grade year (see Hearing Tapel beginning at 18:07). The Plaintiff’s
testimony in response to this line of questioning established the following undisputed facts:
A While at Adair County, Plaintiff discussed with school administration about the
ability of his child to finish high school in three years and be prepared
academically for college (Hearing Tapel at 21:00).

B. During the child’s 9“‘ grade school year at Adair County, Plaintiff became
concerned about that school’s ability to academically prepare a child for college
(Hearing Tapel at 23:00 through 41:59). Plaintiff discovered that the classes his
child was enrolled in were not NCAA certified, contrary to prior representations
by Adair County school officials (Hearing Tapel at 23:39).

C. After the child’s course work was adjusted by Adair County (Hearing Tapel
24:28), Plaintiff remained concerned about that school because it could have
caused his child to “lose a year” academically. He was left with a bad feeling

about the academies at Adair County (Hearing Tapel at 25:17).

D Plaintiff’s child did not pass an End of Course Examination (EO C) necessary for

Case 5:18-cv-00190-TBR Doeument 1-2 Filed 12/13/18 Page 54 of 65 Page|D #: 93

him to graduate in three years, notwithstanding the fact that he had received A’s in
the underlying courses at Adair County (Hearing T apel at 27:30).

Plaintiff did not believe his child was being challenged at Adair County (Hearing
Tapel at 26:25) and that Adair County was not equipped to take care of his child
academically (Hearing Tapel at 40:20).

Plaintiff specifically testified that “lt is my job as a parent to make sure he is
somewhere getting what he will need to prepare him for the future, and l was not
comfortable with Adair County (Hearing Tapel at 34:10).

Relative to the Plaintiff’s relocation to Marshall County and the child’s transfer to Marshall

County High School, the Plaintiff testified as follows:

A.

Plaintiff testified that in order to learn about the academies at Marshall County, he
called the school and set up an appointment with Prineipal Patricia Greer on April
2, 2018 (Hearing Tapel 47215, 49:15).

At that meeting, Plaintiff informed Principal Greer of his academic goals for his
child and sought information on what that school could offer academically.

Plaintiff discussed block scheduling available at Marshall County. This was

attractive to Plaintiff because his son could take more core classes. Plaintif “was

- impressed with what the school offered to address what my son needs to get

through school on the academic side.” (Hearing Tapel beginning at 36:50).

In response to the following question from KHSAA counsel “What attracted you
to Marshall County, the academics, the athletics or both?” Plaintiff replied
academies (Hearing Tapel at 46:50).

When asked by KHSAA counsel as to the role the Marshall County Athletic
Program played in his decision to relocate to Marshall County, upon repeated
inquiry, Plaintiff specifically testified that athletics it did not nlav a role in his
decision on more than one occasion. (Hearing Tape at 51 :51 to 53:24, and
1:11:52, Hearing TapeZ at 28:06 ).

 

He further stated that the basketball team at Marshall County was not a factor in
the decision to relocate (Hearing Tape2 at 28:06).

Plaintiff specifically testified as follows: ”For me as a parent, l have to address
the academic side to open up as many doors as possible for him, because l don’t
know what he is going to choose, and l want him to be prepared to handle it

academically if he chooses to go to a Stanford or a Harvard, I don’t want him to

'Case 5:18-cv-OOl90-TBR Document 1-2 Filed 12/13/18 Page 55 of 65 Page|D #: 94

struggle on the academic side” (Hearing Tapel at 41:20).

G. Plaintiff testified that what his child needs from a school is that it be able to meet
the academic requirements to prepare him for college so that he can perform at a
high level academically at that college. (Hearing Tape at 57:45)

H. After explaining the course of decisions Plaintiff made for his older son in high
school and college, Plaintiff stated “It is my responsibility as a parent to make the
decision for him as far as the school that he goes to, are they able to prepare him
for that next level.” (Hearing Tape2 at 23:21)

I Plaintiff additionally testified that the decision to relocate to Marshall County was
due to the fact that he had been involved in a car accident (Hearing Tapel
beginning at 42:00). Plaintiff is a registered nurse by occupation and currently
works as a travel nurse in the Greater Washington D.C. area Prior to the car
accident, Plaintiff would drive to his employment every other weekend from
Adair County. Following the car accident, Plaintiff could no longer make the
drive and was required to fly to work. He testified that the commute from Adair
County to an airport was difficult Taking into consideration his concerns about
his son’s academic situation and the distance to and from an airport, he decided
that he needed to find a new school for his child at the conclusion of his 9th grade
year that met both of those requirements The areas that he initially identified
were the Louisville, Lexington and Paducah areas, and the schools nearby
(Hearing Tapel at 45 :25). He chose Marshall County because it was a rural area,
with a slower pace where his child could focus on academies (Hearing Tapel at
50:49).

J. The child, Z- H_, testified that he focuses on the academies for high
school (Hearing Tapel at 1:12:35).

K. Plaintiff testified as follows: “We are talking about a young man, that we are
trying to put in the best possible situation to max out and get to where he is going
in iife, to prepare him for the schools that he is being recruited by.” (Hearing
Tape at 6:05). He continued by stating that athletically, his son can go to any
school, because he performs at the highest level. ln making a school decision,
Plaintiff stated, “it’s always for me on the academic side (Hearing Tapel at 40:51)

L. At Hearing TapeZ at 31 :09, the KHSAA ceased questioning the Plaintiff and
inquired of representatives of Marshall County High School in attendance
Marshall County High School Athletic Director Mike Johnson testified that the
move made by Plaintiff to Marshall County was not motivated in whole or part by
athletics (Hearing Tape2 at 31:48).

Case 5:18-cv-OOl90-TBR i)ocument 1-2 Filed`12/13/18 Page' 56 of 65 Page|D #: 95

The foregoing testimonial evidence was undisputed by the Defendant, KHSAA. Rather than
address the above, the KHSAA elected to focus on incompetent evidence

Initially, the KHSAA inquired as to where the Plaintiff’s child attended school prior to
entering the 9th grade, for a total of Seventeen Minutes and Thirty six seconds (l7:36)(I-Iearing
Tapel at 58:06 through 1:15:30). This same ground was plowed again by the KHSAA later in
the Hearing (Hearing Tape2 at 20:30 and Hearing Tape2 at 29:04). KHSAA Bylaws, “Case
BL-6-l- What is the transfer rule (Byiaw 6)?,” explicitly provides as follows:

“Bylaw 6 contains restrictions relative to students changing schools after they have

BOTH been in grade nine AND played for a member school at the varsity level. A student

who has not yet been in grade nine or has not yet participated at the varsity level has no

restrictions on transfer within Bylaw 6.”

As such, the KHSAA considered evidence that was clearly irrelevant to these proceedings and
outside the scope of its regulatory authority. Notwithstanding this line of inquiry by the KHSAA,
Plaintiff reiterated his intent to have his child focus on academies in high school and a slower
pace of life (Hearing Tape at 1:07:20).

Thereafter, the KHSAA questioned Plaintiff regarding a discussion with Paducah Sun
reporter Edward Marlowe (hereafter, Marlowe) that was turned into an opinion piece in that
newspaper on May 25, 2018, and introduced into evidence by the KHSAA (Hearing Tapel,
1:15:30 through 1:17:15 and Hearing Tape2 0:00 through 29:04). All in all, the KHSAA
explored this newspaper article for a grand total of Thirty Minutes and Forty Nine Seconds
(30:39), constituting more than twenty-five percent of` the entirety of the Hearing.

The information contained in the Paducah Sun article is impermissible hearsay as

prohibited from KRS l3B proceedings by KRS l3B.090(1), KRE 402 and the common law of

Case 5:18-cv-OOl90-TBR Document 1-2 Filed 12/13/18 Page 57 of 65 P`age|D #: 96

the Commonwealth of Kentucky. KRS l3B.090(1) provides, in relevant part, as follows:

“The hearing officer shall exclude evidence that is irrelevant, immaterial, unduly

repetitious, or excludable on constitutional or statutory grounds or on the basis of

evidentiary privilege recognized in the courts of this Commonwealth. Hearsay evidence
may be admissible, if it is the type of evidence that reasonable and prudent persons would
rely on in their daily affairs, but it shall not be sufficient in itself to support an agency's
findings of facts unless it would be admissible over objections in civil actions.”

Plaintiff testified that Marlowe initiated the conversation and did not tell him that a
newspaper article was going to be written (Hearing Tape2 at 7:27), and described his telephone
conversation with Marlowe as a “discussion of basketball in general” (Hearing Tape2 at 5:35).
Plaintiff simply responded to Marlowe’s questions about First Region Basketball in general and
Marlowe’s generalized promotion of First Region Basketball, with it sounding like Marlowe was
trying to recruit Z- H- to the First Region of Kentucky (Hearing Tape2 at 8:50 through
16:45, 30`:04). “In determining whether the competent evidence is substantial, the usual
standards apply. °The test of substantiality of evidence is whether when taken alone or in the
light of all the evidence it has sufficient probative value to induce conviction in the minds of
reasonable [people].”’ Drummond v. Todd County Bd. of Educ., 349 S.W.3d 316, 322 (Ky.
App. 2011)(internal citations omitted).

The Marlowe Paducah Sun Article is the very definition of hearsay and none of the
exceptions to the hearsay rule are applicable KRE 801 , et seq.. None of the usual indicia of
reliability or accuracy are present; instead, the article contains Marlowe’s opinions regarding a
telephone discussion with Plaintiff. Plaintiff specifically testified that the content of the article

was as follows:

A. Marlowe‘s "perception" (Hearing Tape at 5:35),

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 5801c 65 Page|D #: 97

B. Concerning the media in general, stated "people look for things to sell papers and
draw attention" (Hearing Tape at 5:35),
C. "All they are trying to do is sell the paper" (Hearing Tape at 6:35), and,
D. They take your words and twist your words (Hearing Tape at 6:35).
It must be noted that the Paducah Sun article is in no Way, shapc, form or fashion the best of
evidence of the conversation between Marlowe and Plaintiff. See KRE 1001 et seq.. The highest

Court in Kentucky has held:

“l]n presiding over an administrative proceeding, the hearing officer is permitted to
accept hearsay evidence which is reliable, but which would not be admissible in court.
See KRS 13B.090(l). l-Iowever, when the time comes to make a factual determination,
the residuum rule requires the fact-finder to base a decision on only the competent
evidence: “When the evidence is all in, it must be sifted and assorted. The competent
separated from the incompetent, and out of the testimony there must come some reliable
and substantial evidence, as understood by the common-law rules of evidence upon which
a verdict must rest.”

Cabe v. Ci§[ of Campbellsville, 385 S.W.Zd 51, 54 (Ky. 1964)(ggo_ti_ng Valentine v. Weaver,
191 Ky. 37, 228 S.W. 1036, 1038 (1921)).

As set forth above, no less than Forty Eight minutes of a Two Hour Hearing was
consumed by the KHSAA in entering incompetent evidence. In the Final Order, Findings of Fact
Paragraphs numbered 10, 11, 12, 13, 14, 15 and 16, were based solely upon the Paducah Sun
Article (see Nurnbered Final Order, Exhibit D to Complaint). With the exception of the first two
sentences of Paragr‘aph 9 of the Final Order, the remainder of said Paragraph recites information
regarding where the Plaintiff‘s child attended school prior to entering the 9th grade which is not
relevant to the inquiry of the KHSAA. “Irrelevant evidence must be excluded &e KRE 402.”

Drummond, supra p. 8, 349 S.W.3d at 323. “We have held that a ruling is arbitrary and

 

 

Case 5:18-0v-OOl90-`|"BR Document 1-2 Filed 12/13/18 ‘Page 59 of 65 Page|D #: 98

capricious only where it is “clearly erroneous, and by ‘clearly erroneous' we mean unsupported

by substantial evidence.” National Collegiate Athletic Ass'n v. Lasege. 53 S.W.3d 77, 85 (Ky.

2001)(internal citation omitted).

The Factual Findings and Conclusions of Law flowing therefrom were not supported by
substantial evidence, and, in point of fact, were developed from incompetent and irrelevant
evidence Further, the KHSAA ignored the clear and explicit testimony of the Plaintiff as set
forth above. “Logically speaking, a conclusion is flawed when it flows from an invalid premise.”
l_d. at 86. Unlike the I_ra§ge_ case, the KHSAA’s Final Order is lacking in evidentiary support, as
its conclusion that Plaintiff"S child that is ineligible to participate in high school athletics ignores
the testimony provided by Plaintiff as set forth above.

Based upon the foregoing, the Final Order of the KHSAA was issued without support of
substantial evidence on the whole record in contravention of KRS l3B.150(2)(c).

II. As it is written, KHSAA Bylaw 6, Section 3(d) lends itself to erroneous, arbitrary
and capricious interpretation by the KHSAA and does not include sufficient
safeguards which protect the due process interests of affected individuals, including
the Plaintiff.

The Fourteenth Amendment to the United States Constitution provides that “[n]o
state...shall deprive any person of life, liberty or property without due process of law.”

Plaintiff contends that the unfettered discretion granted to the KHSAA by virtue of KHSAA

Bylaw 6, Section Z(d), is violative of the due process rights of the Plaintist minor child, This is

due to the fact that the KHSAA may deprive a child of participation in certain athletic activities

in accordance with a provision which has no standard of proof, Simply put, the KHSAA may

deny a child participation in KHSAA sanctioned athletics if only “part” of the reason for the

10

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 60 of 65 Page|D #: 99 l

change in schools is motivated by athletics.

“If a student transfers from one school to another because of a change in the residence of
his parents, the transfer is involuntary on the part of the student The student has no real choice
but to follow the change of residence of the parents.” Kentucky High School Athletic Ass'n v.
Hopkins County Bd. of Ed., gr_p@ p. 2, 552 S.W.Zd at 688. The determination of whether a
parent changes a school for a child is never based upon one single factor, but rather a panoply of
same.

Under the current incarnation of KHSAA Bylaw 6, Section 2(d), if the KHSAA perceives
only a scintilla of information which it considers to be indicative that a school determination by a
parent and child is based upon athletics, it may arbitrarily and capriciously prevent the child from
participating Certainly, a determination by the KHSAA under this Bylaw as written cannot be
considered as supported by substantial evidence as required by KRS l3B. This is certainly true
in this action, as the KHSAA utilized incompetent information from the Paducah Sun article to
support its perception in contravention of the weight of the evidence offered at the hearing

Based upon the foregoing, KHSAA Bylaw 6, Section 2(d) does not contain sufficient
safeguards which will protect the due process interests of affected individuals, including the
Plaintiff and, as such, is unconstitutional under the Fourteenth Amendment to the United States
Constitution in that it lends itself to arbitrary and capricious application by the KHSAA.

III. As it is written, KHSAA Bylaw 6, Section 3(d) infringes upon the constitutional
right of Plaintiff to parent his child and is deficient as otherwise provided by law.

“Without doubt, (the Fourteenth Amendment) denotes not merely freedom from bodily

restraint but also the right of the individual to...establish a home and bring up children...and

11

Case 5:18-cv-00190-TBR Document 1-2' Filed 12/13/18 page 61 of 65 Page|D #: 100

generally to enjoy those privileges long recognized at common law as essential to the orderly
pursuit of happiness by free men.” Meyer v. State of Nebraska, 262 U.S. 390, 398 (1923). lt is
without dispute that the right to raise one’s children is fundamental constitutional right

As previously stated, the KHSAA “[t]transfer rule contained in By-law 6 is a valid
regulation intended to eliminate the pernicious practice of recruiting high school athletes.”
Kentucky High School Athletic Ass'n v. Hopkins County Bd. of Ed., gm p. 2, 552 S.W.Zd at
6 87. By virtue of the delegation of authority from the Kentucky Board of Education to the
KHSAA "to manage interscholastic athletics,” there is no dispute that the KHSAA has the ability
to regulate high school athletics 702 KAR 7:065, and the KHSAA cohshlulloh, Article lll,
Section l(a). However, this regulatory ability is not absolute

KHSAA Bylaw 6, Section 3(d), as written serves as an unconstitutional restriction upon a
parent’s constitutional right to raise a child in that the KHSAA may arbitrarily, capriciously and
without the support of substantial evidence, restrict the activities in which a child may
participate The United States Supreme Court has stated that “[t]he rights ...to raise one’s
children have been deemed ‘essential,’...’basic civil rights of man’,...and ‘rights far more
precious...than property rights’” Stanley v. lllinois, 405 U.S. 645, 92 S.Ct. 1208, 1212, 31
L.Ed.2d 551 (1972). In the case at bar, the actions of the KHSAA serve to unconstitutionally
restrict the ability of Plaintiff’s child to participate in certain activities, particularly since the
KHSAA may do so with the most minimal of support for its position

Based upon the foregoing, KHSAA Bylaw 6, Section 3(d), as written, is an
unconstitutional restriction upon a parent’s fundamental right to raise a child and is deficient as

otherwise provided by law. In addition to those reasons set forth above, said Bylaw Should be

12

Case 5:18-cv-00190-TBR Document `1-2 Filed 12/13/18 Page 62 of 65 Page|D #: 101

declared unconstitutional.
IV. Plaintiff was not provided with a Notice of Evidence to be utilized by the KHSAA
against him in violation of the KHSAA's own Due Process Rules, Section 2(1)(1), and

KRS 13B.090(3).

As previously stated, the KHSAA questioned Plaintiff regarding his discussion with
Paducah Sun reporter Edward Marlowe and the article published on May 25, 2018, and
introduced into evidence by the KHSAA at the Hearing (Hearing Tapel, 1:15:30 through 1:17: 15
and Hearing Tape2 0:00 through 29:04).

All in all, the KHSAA explored this newspaper articlefor a grand total of Thirty Minutes
and Forty Nine Seconds (30:39). Six out of fifteen of the Commissioner’s Findings of Fact
found in the Final Order were based on the content of the Paa'ucah Sun article. “The most basic
due process rights are notice and the opportunity to be heard.” Drummond, §_upr_a p. 8, 349
S.W.3d at 324)(citing Grannis v. Ordean, 234 U.S. 385, 394, 34 S.Ct. 779, 783, 58 L.Ed. 1363
(U.S. 1914)). While Plaintiff was certainly provided with an opportunity to be heard, he was not
provided with notice of evidence to be utilized by the KHSAA against his child, in violation of
the KHSAA’s own Due Pr‘ocess Rules, Section 2(f)(l) and KRS l3B.090(3). This Was
particularly unfair to the Plaintiff, as he was sandbagged by the KHSAA and asked direct
questions about a telephone call in May 2018, which was turned into a sensational newspaper
article, over four months later.

In addition to the reasons set forth above, because the Paa'ucah Sun Was not disclosed
pursuant to KHSAA’s own Due Process Rules, Section 2(f)(1) and KRS l3B.090(3), it should

not have been utilized or allowed at the hearing The fact that so many of the Final Order

Findings of Fact and Conclusions of Law were derivative of this incompetent evidence, the

13

Case 5:18-ov-00190-TBR Document 1-2 Filed 12/13/18 Page 63 of 65 Page|D #: 102

ruling of the Commissioner in such Final Order should be overturned “Logically speaking, a
conclusion is flawed when it flows from an invalid premise.” National Collegiate Athletic Ass‘n
v. Lasege, Mp.lO, 53 S.W.3d at 86.

Based upon the foregoing, any and all Findings of Fact and Conclusions of Law in the
KHSAA Final Order based upon the Paducah Sun article should be stricken as ‘fruit of the
poisonous tree."‘ Segura v. United States, 468 U.S. 796, 104 S.Ct. 3380, 82 L.Ed.Zd 599
(1984)(internal citations omitted).

CONCLUSION

“An erroneous application of the law by an administrative board or by the circuit court is
clearly reviewable by this Court. Also, where an administrative body has misapplied the legal
effect of the facts, courts are not bound to accept the legal conclusions of the administrative
body.” Epsilon Trading Co., Inc. v. Revenue Cabinet, 775 S.W.2d 937, 940 (Ky.App. 1989)

Based upon the foregoing and pursuant to KRS 13B.150(2), Plaintiff requests that this
Court reverse the Final Order of the KHSAA, in whole or in part, and remand the case for the
Defendant to enter a Final Order declaring the Plaintiff, Z- H_, to be eligible to
participate in high school athletics, upon the bases that said Final Order, was in violation of
constitutional provisions; without support of substantial evidence on the whole record; was
arbitrary, capricious, or characterized by abuse of discretion; and/or deficient as otherwise
provided by law under KRS 13B.150(2).

As the Kentucky Court of Appeals has stated “‘ [i]t is very well to say that those who deal
with the Government should turn square corners. But there is no reason why the square corners

should constitute a one-way street.”’ V.S. v. Com., Cabinet for Health and Famiiy Services, 194

14

Case 5:18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 64 of 65 Page|D #: 103

s.W.:zd 331, 335 (Ky.App, 2006).

WHEREFORE, Plaintiff requests as follows:

1, For a Temporary Injunction to issue forthwith, pending a final outcome on the
merits of this action, following a hearing on same; and for

2. Any other relief to which the Plaintiff may appear entitled

 
   

 

William C. Adarns, llI
Attorney at Law

291 Main Street; P.O. Box 1419
Murray, Kentucky 42071
Telephone: (270) 753-1292
Telefax: (270) 753-5648
Attorney for Plaintiff

NOTICE
You are hereby notified that the foregoing Motion will be submitted to the Marshall

Circuit Court, 80 J udicial Drive, Benton, Kentucky 42025, for its consideratio at the

hour of 2:00 P.M., Central Time on the 14th day of Dece e 0 or as s n ther af"t/er;as___,
meets the convenience of the court. (A rilL'>
‘ .

William C. Adams, III

 

 

15

Case 5r18-cv-00190-TBR Document 1-2 Filed 12/13/18 Page 65 of 65 Page|D #: 104

CERTIFICATE OF SERVICE
I, William C. Adams, III, do hereby certify that a true and accurate copy of the foregoing

was sent by ordinary U.S. Mail and as specifically set forth below to all of the following on this

the 10th day of December, 2018:

Hon. Andrew Beshear

Kentucky Attorney General

118 Capitol Building; 700 Capital Avenue
Frankfort, KY 40601

Chad Collins, Esq.,

Kentucky High School Athletic Association
2280 Executive Drive

Lexington, Kentucky 405 05

And via email

and the Original filed with the Marshall Circuit C

tel

 

William C. Adams, III

16

 

